



Exhibit 10.1

--------------------------------------------------------------------------------



REVOLVING CREDIT Agreement
Dated as of September 28, 2018
by and among
PIEDMONT OPERATING PARTNERSHIP, LP,
as Borrower,
PIEDMONT OFFICE REALTY TRUST, INC.,
as Parent,
JPMORGAN CHASE BANK, N.A.
SUNTRUST ROBINSON HUMPHREY, INC.,
U.S. BANK NATIONAL ASSOCIATION
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION
and
PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agents,
BANK OF AMERICA, N.A., BMO HARRIS BANK, N.A.,
BRANCH BANKING AND TRUST COMPANY, MORGAN STANLEY
SENIOR FUNDING, INC., TD BANK, N.A., THE BANK OF NOVA SCOTIA
and
WELLS FARGO BANK, N.A.
as Documentation Agents,
and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
as Lenders



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






 
 
 
 
Page


ARTICLE I. DEFINITIONS
 
1


Section 1.1.
 
Definitions
 
1


Section 1.2.
 
General; References to Times
 
32


Section 1.3.
 
Financial Attributes of Non-Wholly Owned Subsidiaries
 
33


 
 
 
 
 
ARTICLE II. CREDIT FACILITY
 
33


 
 
 
 
 
Section 2.1.
 
Revolving Loans
 
33


Section 2.2.
 
Bid Rate Loans
 
34


Section 2.3.
 
[Reserved]
 
37


Section 2.4.
 
Letters of Credit
 
37


Section 2.5.
 
Rates and Payment of Interest on Loans
 
42


Section 2.6.
 
Number of Interest Periods
 
43


Section 2.7.
 
Repayment of Loans
 
43


Section 2.8.
 
Prepayments
 
43


Section 2.9.
 
Continuation
 
44


Section 2.10.
 
Conversion
 
44


Section 2.11.
 
Notes
 
45


Section 2.12.
 
Voluntary Reductions of the Commitment
 
45


Section 2.13.
 
Extension of Termination Date
 
46


Section 2.14.
 
Expiration or Maturity Date of Letters of Credit Past Termination Date
 
46


Section 2.15.
 
Amount Limitations
 
46


Section 2.16.
 
Incremental Facilities
 
47


 
 
 
 
 
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
50


 
 
 
 
 
Section 3.1.
 
Payments
 
50


Section 3.2.
 
Pro Rata Treatment
 
51


Section 3.3.
 
Sharing of Payments, Etc.
 
51


Section 3.4.
 
Several Obligations
 
52


Section 3.5.
 
Minimum Amounts
 
52


Section 3.6.
 
Fees
 
53


Section 3.7.
 
Computations
 
54


Section 3.8.
 
Usury
 
54


Section 3.9.
 
Agreement Regarding Interest and Charges
 
54


Section 3.10.
 
Statements of Account
 
54


Section 3.11.
 
Defaulting Lenders
 
55


Section 3.12.
 
Taxes
 
58


 
 
 
 
 
ARTICLE IV. YIELD PROTECTION, ETC
 
61


 
 
 
 
 
Section 4.1.
 
Additional Costs; Capital Adequacy
 
61


Section 4.2.
 
Alternate Rate of Interest
 
63


Section 4.3.
 
Illegality
 
64


Section 4.4.
 
Compensation
 
64





1



--------------------------------------------------------------------------------





Section 4.5.
 
Affected Lenders
 
65


Section 4.6.
 
Treatment of Affected Loans
 
66


Section 4.7.
 
Change of Lending Office
 
66


 
 
 
 
 
ARTICLE V. CONDITIONS PRECEDENT
 
66


 
 
 
 
 
Section 5.1.
 
Initial Conditions Precedent
 
66


Section 5.2.
 
Conditions Precedent to All Loans and Letters of Credit
 
69


 
 
 
 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
 
69


 
 
 
 
 
Section 6.1.
 
Representations and Warranties
 
69


Section 6.2.
 
Survival of Representations and Warranties, Etc.
 
75


 
 
 
 
 
ARTICLE VII. AFFIRMATIVE COVENANTS
 
76


 
 
 
 
 
Section 7.1.
 
Preservation of Existence and Similar Matters
 
76


Section 7.2.
 
Compliance with Applicable Law
 
76


Section 7.3.
 
Maintenance of Property
 
76


Section 7.4.
 
Conduct of Business
 
76


Section 7.5.
 
Insurance
 
76


Section 7.6.
 
Payment of Taxes and Claims
 
77


Section 7.7.
 
Visits and Inspections
 
77


Section 7.8.
 
Use of Proceeds; Letters of Credit
 
77


Section 7.9.
 
Environmental Matters
 
78


Section 7.10.
 
Books and Records
 
78


Section 7.11.
 
Further Assurances
 
78


Section 7.12.
 
New Subsidiaries/Guarantors
 
79


Section 7.13.
 
REIT Status
 
79


Section 7.14.
 
Exchange Listing
 
79


 
 
 
 
 
ARTICLE VIII. INFORMATION
 
79


 
 
 
 
 
Section 8.1.
 
Quarterly Financial Statements
 
80


Section 8.2.
 
Year-End Statements
 
80


Section 8.3.
 
Compliance Certificate; Other Reports
 
80


Section 8.4.
 
Other Information
 
81


Section 8.5.
 
Electronic Delivery of Certain Information
 
82


Section 8.6.
 
Public/Private Information
 
85


 
 
 
 
 
ARTICLE IX. NEGATIVE COVENANTS
 
85


 
 
 
 
 
Section 9.1.
 
Financial Covenants
 
85


Section 9.2.
 
Restricted Payments
 
86


Section 9.3.
 
Indebtedness
 
86


Section 9.4.
 
[Reserved]
 
86


Section 9.5.
 
Investments Generally
 
86


Section 9.6.
 
Liens; Negative Pledges; Other Matters
 
87





2



--------------------------------------------------------------------------------





Section 9.7.
 
Merger, Consolidation, Sales of Assets and Other Arrangements
 
87


Section 9.8.
 
Fiscal Year
 
89


Section 9.9.
 
Modifications of Organizational Documents
 
89


Section 9.10.
 
Transactions with Affiliates
 
89


Section 9.11.
 
ERISA Exemptions
 
89


 
 
 
 
 
ARTICLE X. DEFAULT
 
89


 
 
 
 
 
Section 10.1.
 
Events of Default
 
89


Section 10.2.
 
Remedies Upon Event of Default
 
93


Section 10.3.
 
[Reserved]
 
94


Section 10.4.
 
Allocation of Proceeds
 
94


Section 10.5.
 
Collateral Account
 
95


Section 10.6.
 
Performance by Agent
 
96


Section 10.7.
 
Rights Cumulative
 
96


 
 
 
 
 
ARTICLE XI. THE AGENT
 
97


 
 
 
 
 
Section 11.1.
 
Authorization and Action
 
97


Section 11.2.
 
Agent's Reliance, Etc
 
98


Section 11.3.
 
Notice of Defaults
 
99


Section 11.4.
 
JPMorgan as Lender
 
99


Section 11.5.
 
[Reserved]
 
99


Section 11.6.
 
Lender Credit Decision, Etc
 
99


Section 11.7.
 
Indemnification of Agent
 
100


Section 11.8.
 
Successor Agent
 
101


Section 11.9.
 
Titled Agents
 
102


Section 11.10.
 
Certain ERISA Matters
 
102


 
 
 
 
 
ARTICLE XII. MISCELLANEOUS
 
103


 
 
 
 
 
Section 12.1.
 
Notices
 
103


Section 12.2.
 
Expenses
 
105


Section 12.3.
 
Setoff
 
106


Section 12.4.
 
Litigation; Jurisdiction; Other Matters; Waivers
 
106


Section 12.5.
 
Successors and Assigns
 
107


Section 12.6.
 
Amendments
 
112


Section 12.7.
 
No Fiduciary Duty, Etc.
 
114


Section 12.8.
 
Confidentiality
 
114


Section 12.9.
 
Indemnification
 
116


Section 12.10.
 
Termination; Survival
 
118


Section 12.11.
 
Severability of Provisions
 
119


Section 12.12.
 
GOVERNING LAW
 
119


Section 12.13.
 
Patriot Act
 
119


Section 12.14.
 
Counterparts; Electronic Execution
 
119


Section 12.15.
 
Obligations with Respect to Loan Parties
 
119





3



--------------------------------------------------------------------------------





Section 12.16.
 
Limitation of Liability
 
120


Section 12.17.
 
Entire Agreement
 
120


Section 12.18.
 
Construction
 
121


Section 12.19.
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
 
121


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SCHEDULE IA
 
Commitments
 
 
SCHEDULE IB
 
Letter of Credit Commitments
 
 
SCHEDULE EP
 
Excluded Properties
 
 
SCHEDULE 1.1(A)
 
List of Loan Parties
 
 
SCHEDULE 2.4
 
Existing Letters of Credit
 
 
SCHEDULE 6.1(b)
 
Ownership Structure
 
 
SCHEDULE 6.1(f)
 
Title to Properties; Liens
 
 
SCHEDULE 6.1(g)
 
Indebtedness and Guaranties
 
 
SCHEDULE 6.1(h)
 
Litigation
 
 
SCHEDULE 6.1(x)
 
Unencumbered Assets
 
 
 
 
 
 
 
EXHIBIT A
 
Form of Assignment and Assumption
 
 
EXHIBIT B
 
Form of Designation Agreement
 
 
EXHIBIT C
 
Form of Notice of Borrowing
 
 
EXHIBIT D
 
Form of Notice of Continuation
 
 
EXHIBIT E
 
Form of Notice of Conversion
 
 
EXHIBIT F
 
[Reserved]
 
 
EXHIBIT G
 
[Reserved]
 
 
EXHIBIT H
 
Form of Bid Rate Quote Request
 
 
EXHIBIT I
 
Form of Bid Rate Quote
 
 
EXHIBIT J
 
Form of Bid Rate Quote Acceptance
 
 
EXHIBIT K
 
Form of Revolving Note
 
 
EXHIBIT L
 
Form of Bid Rate Note
 
 
EXHIBIT M-1
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT M-2
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT M-3
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT M-4
 
Form of U.S. Tax Compliance Certificate
 
 
EXHIBIT N
 
[Reserved]
 
 
EXHIBIT O
 
Form of Compliance Certificate
 
 
EXHIBIT P
 
Form of Facility Guaranty
 
 





4



--------------------------------------------------------------------------------






THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of September 28,
2018 by and among Piedmont Operating Partnership, LP, a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), Piedmont Office
Realty Trust, Inc., a corporation formed under the laws of the State of Maryland
(the “Parent”), JPMORGAN CHASE BANK, N.A., SUNTRUST ROBINSON HUMPHREY, INC.,
U.S. BANK NATIONAL ASSOCIATION and PNC CAPITAL MARKETS LLC, as Joint Lead
Arrangers and Joint Bookrunners (each a “Co-Lead Arranger” and “Book Runner”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Agent”), SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as
Syndication Agents (each a “Syndication Agent”), BANK OF AMERICA, N.A., BMO
HARRIS BANK, N.A., BRANCH BANKING AND TRUST COMPANY, MORGAN STANLEY SENIOR
FUNDING, INC., TD BANK, N.A., THE BANK OF NOVA SCOTIA and WELLS FARGO BANK,
N.A., as Documentation Agents (each a “Documentation Agent”), and each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 12.5(b).
WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
revolving credit facility in the initial amount of $500,000,000, which will
include a $50,000,000 letter of credit subfacility, on the terms and conditions
contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I. DEFINITIONS


Section 1.1.    Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Absolute Rate” has the meaning given that term in Section 2.2(c)(ii)(C).
“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.
“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Facility Guaranty.
“Acquisition Property” means a Property that has been owned (or ground leased)
for fewer than eight (8) complete fiscal quarters.
“Additional Costs” has the meaning given that term in Section 4.1.
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent for
such period, plus, (b) without duplication, the Parent’s Share of EBITDA of its
Consolidated Subsidiaries and Unconsolidated Affiliates minus (c) Capital
Reserves.
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to


1



--------------------------------------------------------------------------------





Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America to residents
of the United States of America). Any change in such maximum rate shall result
in a change in Adjusted LIBOR on the date on which such change in such maximum
rate becomes effective.
“Administrative Details Form” means an administrative questionnaire completed by
each Lender and delivered to the Agent in a form supplied by the Agent to the
Lenders from time to time.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
“Agent” means JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
under the terms of this Agreement, and any of its successors.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery, money-laundering or corruption.
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means the percentage per annum determined, at any time,
based on the Credit Rating of the Parent or the Credit Rating of the Borrower,
whichever is higher, in accordance with the levels in the table set forth below
(each a “Level”). Any change in the Credit Rating of the Parent or the Borrower
which would cause it to move to a different Level in such table shall effect a
change in the Applicable Margin on the Business Day on which such change occurs.
During any period that either the Parent or the Borrower has received Credit
Ratings that are not equivalent, the Credit Rating of such Person shall be
determined by the higher of such two Credit Ratings. During any period for which
either the Parent or the Borrower has received a Credit Rating from only one
Rating Agency, then the Credit Rating of such Person shall be determined based
on such Credit Rating. During any period for which neither the Parent nor the
Borrower has a Credit Rating from either Rating Agency, the Applicable Margin
shall be determined based on Level 5. As of the Agreement Date and thereafter
until changed as provided above, the Applicable Margin is determined based on
Level 3.
Level
Credit Rating
(S&P/Moody’s)
Applicable Margin for Revolving Loans that are LIBOR Loans and LIBOR Daily Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
1
A-/A3
0.775%
0.0%
2
BBB+/Baa1
0.825%
0.0%
3
BBB/Baa2
0.90%
0.0%
4
BBB-/Baa3
1.10%
0.10%
5
< BBB-/Baa3
1.45%
0.45%



2



--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5), and accepted by the Agent, substantially in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, (i) a bankruptcy or
insolvency proceeding under Debtor Relief Laws, or (ii) appointment for it of a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Bankruptcy Event shall not result (a) solely by virtue
of any ownership or acquisition of any equity interest in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, or (b) if the
bankruptcy court or such receiver, conservator, trustee, administrator,
custodian, assignee or other Person confirms or affirms that such Lender will
continue to comply with its funding obligations under this Agreement.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the LIBOR rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, for the avoidance of doubt, the LIBOR rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the LIBOR rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the LIBOR rate, respectively. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 4.2 hereof, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Base Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


3



--------------------------------------------------------------------------------





“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Bid Rate Borrowing” has the meaning given that term in Section 2.2(b).
“Bid Rate Loan” means a loan made by a Lender under Section 2.2.
“Bid Rate Note” has the meaning given that term in Section 2.11(b).
“Bid Rate Quote” means an offer in accordance with Section 2.2(c) by a Lender to
make a Bid Rate Loan with one single specified interest rate.
“Bid Rate Quote Request” has the meaning given that term in Section 2.2(b).
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and assigns.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Loan, LIBOR Daily Loan or LIBOR Margin Loan, any
such day that is also a day on which dealings in Dollar deposits are carried out
in the London interbank market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $.15 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Parent and the Parent’s
Share of all Properties of all Consolidated Subsidiaries and Unconsolidated
Affiliates.
“Capitalization Rate” means (i) six and one-quarter percent (6.25%) for CBD or
Urban Infill Properties and (ii) seven and one-quarter percent (7.25%) for all
other Properties.
“Capitalized Lease Obligation” means an obligation as lessee under a lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP. The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on a balance
sheet of the applicable Person prepared in accordance with GAAP as of the
applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch


4



--------------------------------------------------------------------------------





or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short‑term commercial
paper rating of at least A‑2 or the equivalent by S&P or at least P‑2 or the
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A‑2 or the equivalent thereof by S&P or at least P‑2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.
“CBD or Urban Infill Property” means, (a) any Property listed on Schedule 6.1(x)
and identified as a CBD or Urban Infill Property, (b) any improved Property
which is located in Manhattan in New York, New York, the Back Bay, Financial
District and Cambridge areas of Boston, Massachusetts, San Francisco,
California, Los Angeles, California, or Washington, D.C., or (c) any other
improved Property which is located in markets with characteristics similar to
those identified in clause (a) or (b) and is designated by the Agent and the
Borrower as a CBD or Urban Infill Property from time to time.
“Collateral Account” means a special deposit account or securities account
maintained by, or on behalf of, the Agent and under its sole dominion and
control.
“Co-Lead Arrangers” means JPMorgan Chase Bank, N.A., SunTrust Robinson Humphrey,
Inc., U.S. Bank National Association and PNC Capital Markets LLC, together with
their respective successors and permitted assigns.
“Commitment” means, as to each Lender, (i) such Lender’s obligation (a) to make
Revolving Loans pursuant to Section 2.1 and (b) to issue (in the case of a
Lender then acting as an Issuing Bank) or participate in (in the case of the
other Lenders) Letters of Credit pursuant to Section 2.4 (but in the case of a
Lender acting as an Issuing Bank excluding the aggregate amount of
participations in the Letters of Credit held by the other Lenders), in each
case, in an amount up to, but not exceeding, the amount set forth for such
Lender on Schedule IA as such Lender’s “Commitment” or as set forth in the
applicable Assignment and Assumption, as the same may be reduced from time to
time pursuant to Section 2.12, increased from time to time pursuant to
Section 2.16, or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5 or (ii) the New
Term Loan Commitment of such Lender.
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s applicable Commitment to (b) the
aggregate amount of the applicable Commitments of all Lenders; provided,
however, that if at the time of determination the applicable Commitments have
terminated or been reduced to zero, the “Commitment Percentage” of each Lender
shall be the Commitment Percentage of such Lender in effect immediately prior to
such termination or reduction.
“Communications” has the meaning given to that term in Section 8.5(d).
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


5



--------------------------------------------------------------------------------





“Consolidated Subsidiary” means, with respect to a Person as of any date, any
other Person which is consolidated with such Person in accordance with GAAP as
of such date.
“Construction” means cash expenditures for land and improvements (including
indirect costs internally allocated and development costs) on all Properties
that are under development or are scheduled to commence development within
twelve months as such expenditures are reasonably determined by the Borrower in
good faith.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.10.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan or LIBOR Daily Loan into a LIBOR Loan, and (d) the issuance of a
Letter of Credit.
“Credit Party” means the Agent (as the administrative agent), any Issuing Bank
or any other Lender.
“Credit Rating” means the rating assigned by a Rating Agency to a Person as a
corporate issuer.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans unless such Lender notifies the Agent in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (each of which conditions precedent, together with any
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder unless the subject of a good faith dispute, (b) has
notified the Borrower or any Credit Party in writing that it does not intend to
comply with any of its funding obligations under this Agreement (unless such
writing relates to such Lender’s obligation to fund a Loan hereunder and states
that such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, if any, shall be specifically identified in such writing)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Agent or the Borrower, acting in good faith, to confirm
in writing to the Agent and the Borrower that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt


6



--------------------------------------------------------------------------------





of such written confirmation by the Agent and the Borrower, or (d) has become,
or has a direct or indirect parent company that has become, the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be made by the Agent acting reasonably and in good faith, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 3.11(e))
upon delivery of written notice of such determination to the Borrower and each
Credit Party.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
“Designated Lender” means a special purpose corporation which is sponsored by a
Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P that,
in either case, (a) is organized under the laws of the United States of America
or any state thereof, (b) shall have become a party to this Agreement pursuant
to Section 12.5(h) and (c) is not otherwise a Lender.
“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.
“Designating Lender” has the meaning given that term in Section 12.5(h).
“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit B or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements on unoccupied space) related to the development have
not been completed. A Development Property on which all improvements (other than
tenant improvements on unoccupied space) related to the


7



--------------------------------------------------------------------------------





development of such Property have been completed for at least eight (8) complete
fiscal quarters shall cease to constitute a Development Property notwithstanding
the fact that such Property has not achieved an Occupancy Rate of at least 80%.
“Documentation Agents” means the financial institutions listed as “Documentation
Agents” on the cover page to this Agreement.
“Dollars” or “$” means the lawful currency of the United States of America.
“Drawing Certificate” means any certificate or other document presented in
connection with a drawing under a Letter of Credit.
“EBITDA” means, with respect to a Person for any period net income (loss) of
such Person for such period, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses (including but not limited
to and without limitation, gains/losses from early extinguishment of debt,
impairment charges, and acquisition costs). EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB Accounting Standards Codification
805.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Requisite Lenders.
“Eligible Assignee” means (a) a Lender unless such Lender is a Defaulting
Lender, (b) an Affiliate of a Lender which Affiliate is a Qualified Institution
unless such Lender is a Defaulting Lender or such Affiliate meets the criteria
of a Defaulting Lender, (c) an Approved Fund which is a Qualified Institution
unless such Approved Fund meets the criteria of a Defaulting Lender, and (d) any
other Person (other than a natural person) approved by (i) the Agent and the
Issuing Banks and (ii) unless a Default or Event of Default shall exist, the
Borrower (each such approval not to be unreasonably withheld or delayed, and the
Borrower shall be deemed to have approved such Person unless it shall object by
written notice to the Agent within ten (10) Business Days after having received
written notice thereof); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office or industrial
property; (b) the Property is owned, or leased under a Ground Lease, entirely by
the Borrower and/or a Subsidiary of the Borrower and/or a Partially-Owned


8



--------------------------------------------------------------------------------





Entity; (c) neither such Property, nor any interest of the Borrower, any
Subsidiary and/or any Partially-Owned Entity therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (f) of
the definition of Permitted Liens) or a Negative Pledge; (d) if such Property is
owned or leased by a Subsidiary and/or a Partially-Owned Entity (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary or
Partially-Owned Entity is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (f) of the definition of Permitted Liens)
or to a Negative Pledge; and (ii) except for Properties owned or leased by a
Partially-Owned Entity, the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property; (f) if such
Property is owned or leased by a Subsidiary and/or a Partially-Owned Entity that
is not a Guarantor, such Subsidiary or Partially-Owned Entity has no (i)
Indebtedness (other than (x) Nonrecourse Indebtedness or (y) Indebtedness owed
to Borrower or any Subsidiary of Borrower as lender and that has not been
pledged or otherwise subjected to any lien by Borrower or such Subsidiary of
Borrower) or (ii) other liabilities, including without limitation contingent
liabilities, determined in accordance with GAAP, and in any event including
obligations in respect of any forward commitment, put right enforceable against
such Subsidiary or Partially-Owned Entity, purchase or repurchase obligation or
other obligation that requires such Subsidiary or Partially-Owned Entity to
acquire any asset; provided that such Subsidiary or Partially-Owned Entity may
have liabilities described in this clause (ii) so long as the aggregate amount
thereof does not exceed 5% of the total assets of such Subsidiary or
Partially-Owned Entity; and (g) such Property is not owned or leased by any
Subsidiary or Partially-Owned Entity (i) which has taken any action described in
clauses (i) through (viii) of Section 10.1(f), (ii) which is subject to any
proceedings of the type described in Section 10.1(g), (iii) against whom there
are judgments or orders for the payment of money or for an injunction of the
type described in Section 10.1(i) or (iv) with respect to which Subsidiary’s or
Partially-Owned Entity’s Property a warrant, writ of attachment, execution or
similar process of the type described in Section 10.1(j) has been issued, in
each case whether or not such Sections are applicable to such Subsidiary or
Partially-Owned Entity.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein),


9



--------------------------------------------------------------------------------





whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time and the rules and regulations promulgated thereunder.
“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent, the Borrower
or any Subsidiary, are treated as a single employer under Section 414 of the
Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Properties” means those Properties listed and described on Schedule EP
attached hereto.
“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
imposed by any other jurisdiction (other than such Taxes imposed solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.12, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (d) Taxes attributable to such Recipient’s failure
to comply with Section 3.12(g), and (e) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of June 18, 2015, among, inter alia, Piedmont Operating
Partnership, LP, Piedmont Office Realty Trust, Inc., the lenders party thereto
and SunTrust Bank, as agent for the lenders, as amended and in effect from time
to time.


10



--------------------------------------------------------------------------------





“Existing Term Loan Facilities” means (a) the $250,000,000 term loan credit
facility evidenced by that certain Term Loan Agreement, dated as of March 29,
2018, by and among the Borrower, the Parent, the lenders party thereto and U.S.
Bank National Association, as agent for the lenders, and (b) the $300,000,000
term loan credit facility evidenced by that certain Term Loan Agreement, dated
as of November 22, 2011, as amended by Amendment No. 1 dated as of August 21,
2012, Amendment No. 2 dated as of August 21, 2014 and Amendment No. 3 dated as
of June 18, 2015, by and among the Borrower, the Parent, the lenders party
thereto and JPMorgan Chase Bank, N.A., as agent for the lenders, each as amended
and in effect from time to time.
“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:
Level
Borrower’s Credit Rating
(S&P/Moody’s)
Facility Fee
1
A-/A3
0.125%
2
BBB+/Baa1
0.15%
3
BBB/Baa2
0.20%
4
BBB-/Baa3
0.25%
5
< BBB-/Baa3
0.30%

As of the Agreement Date, and thereafter until any change in Level as provided
in the definition of “Applicable Margin”, the Facility Fee equals 0.20%.
“Facility Guaranty” means the Guaranty to which the Guarantors are parties
substantially in the form of Exhibit P.
“Facility Increase” has the meaning assigned to such term in Section 2.16.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Fee Letters” means (a) the Piedmont Operating Partnership LP Senior Revolving
Credit Facility Fee Letter dated September 14, 2018 among JPMorgan Chase Bank,
N.A. and the Borrower, (b) the Piedmont Operating Partnership, LP Senior
Revolving Credit Facility Fee Letter, dated September 14, 2018, among SunTrust
Bank, SunTrust Robinson Humphrey, Inc. and the Borrower, (c) the Piedmont
Operating Partnership, LP Senior Revolving Credit Facility Fee Letter, dated
September 14, 2018, between U.S. Bank National Association and the Borrower and
(d) the Piedmont Operating Partnership, LP Senior Revolving Credit Facility Fee
Letter, dated September 14, 2018, among PNC Bank, National Association, PNC
Capital Markets LLC and the Borrower.


11



--------------------------------------------------------------------------------





“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower hereunder or under any other Loan
Document.
“Fixed Charges” means, with respect to a Person for any period, the sum (without
duplication) of (a) Interest Expense of such Person for such period, plus
(b) all regularly scheduled principal payments made with respect to Indebtedness
of such Person during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Dividends actually paid by such Person during such period plus, when determining
Fixed Charges of the Parent, (d) the Parent’s Share of the Fixed Charges of its
Consolidated Subsidiaries and Unconsolidated Affiliates.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds From Operations” means, with respect to a Person and for a given period,
“funds from operations” as determined and adjusted in accordance with the
standards established from time to time by the National Association of Real
Estate Investment Trusts.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination;
provided, however, that as provided herein, when determining the Parent’s
compliance with the financial covenants set forth in Section 9.1, only the
Parent’s Share of any income, expense, assets and liabilities of a Consolidated
Subsidiary shall be included, notwithstanding the requirements of FASB
Accounting Standards Codification 810‑10.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 30 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease,


12



--------------------------------------------------------------------------------





including ability to sublease; and (e) such other rights, as reasonably
determined by the Borrower, customarily required by mortgagees making a loan
secured by the interest of the holder of the leasehold estate demised pursuant
to a ground lease.
“Guarantor” means any Person that is a party to the Facility Guaranty as a
“Guarantor” and in any event shall include the Parent.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means, without duplication: (a) a guaranty (other than by endorsement
of negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
“Impacted Interest Period” has the meaning given that term in the definition of
“LIBOR” in Section 1.1.
“Increased Amount Date” has the meaning assigned to such term in Section 2.16.
“Incremental Commitments” has the meaning assigned to such term in Section 2.16.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof and not on a consolidated basis, all of the following (without
duplication): (a) all obligations of such Person in respect of money borrowed
(other than trade debt incurred in the ordinary course of business); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered;


13



--------------------------------------------------------------------------------





(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person in respect of any letter of
credit or acceptance (whether or not the same have been presented for payment);
(e) all Off-Balance Sheet Obligations of such Person; (f) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (g) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(h) net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities and other exceptions to nonrecourse liability customarily excluded
by institutional lenders from exculpation provisions or included in separate
indemnification agreements); and (j) all Indebtedness of another Person secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation. Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person’s pro rata share of the ownership of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s pro rata portion of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrower. In no event, however, shall
Indebtedness be deemed to include intercompany Indebtedness that is eliminated
upon consolidation in accordance with GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 6.1(s).
“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account, for such
period, and excluding any non-cash portion of interest expense attributable to
convertible debt under FASB Accounting Standards Codification 470-20 for such
period and other non-cash components of interest expense for such period
(including, but not limited to, the amortization of financing costs and debt
premiums).
“Interest Period” means:
(a)with respect to any LIBOR Loan, each period commencing on the date such LIBOR
Loan is made, or in the case of the Continuation of a LIBOR Loan the last day of
the preceding Interest Period for such Loan, and ending 1, 2 (if available), 3
or 6 months or, if available from all of the Lenders in either case, 1 year or
periods of less than one month thereafter, as the Borrower may select in a
Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the case
may be, except that each Interest Period that commences on the last Business Day
of a calendar month, or on a day for which there is no corresponding day in the


14



--------------------------------------------------------------------------------





appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month; and
(b)with respect to any Bid Rate Loan, the period commencing on the date such Bid
Rate Loan is made and ending on any Business Day not less than 7 nor more than
270 days thereafter, as the Borrower may select as provided in Section 2.2(b).
Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from a Rating Agency.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., SunTrust Bank, PNC Bank,
National Association and U.S. Bank National Association in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.4(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank (or another Lender, with the consent of such Lender and the Borrower), in
which case the term “Issuing Bank” shall include any such Affiliate (or such
Lender) with respect to Letters of Credit issued by such Affiliate (or such
Lender). Each reference herein to the “Issuing Bank” shall mean all of the
Issuing Banks, each Issuing Bank, any Issuing Bank or the applicable Issuing
Bank, as the context may require.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


15



--------------------------------------------------------------------------------





“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Commitment Percentage of the LC Exposure at such time.
“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and as the context requires, includes each Issuing Bank;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and shall further
exclude each Designated Lender for all other purposes under the Loan Documents
except that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 12.5(h), have the rights (including the rights given to a Lender
contained in Sections 12.2 and 12.9) and obligations of a Lender associated with
holding such Bid Rate Loan.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is a subsidiary.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such in such Lender’s Administrative Details Form, or
such other office of such Lender of which such Lender may notify the Agent in
writing from time to time.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule IB, or if an Issuing Bank has entered into an Assignment and
Assumption or otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Agent pursuant to Section
12.5(c). The Letter of Credit Commitment of an Issuing Bank may be modified from
time to time by agreement between such Issuing Bank and the Borrower and
notified to the Agent.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Issuing Bank of the related Letter of Credit) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest in the related Letter of Credit under Section 2.4(d), and
such Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than such Issuing Bank of
their participation interests under such Section.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBO Screen Rate” has the meaning given that term in the definition of “LIBOR”
in Section 1.1.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
the London interbank offered rate


16



--------------------------------------------------------------------------------





as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equivalent in
length to such Interest Period as displayed on page LIBOR01 of the Reuters
screen (or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Agent in its reasonable discretion; in each case
the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then “LIBOR” shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero.
“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans pursuant to Section 2.2.
“LIBOR Daily Floating Rate” means for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to LIBOR or a comparable
or successor rate which rate is approved by the Agent, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at or about 11:00 a.m., London time on such Business Day, for Dollar deposits
with a term equivalent to a one (1) month term beginning on that date; provided
that: (i) to the extent a comparable or successor rate is approved by the Agent
in connection herewith, the approved rate shall be applied in a manner
consistent with market practice and in a non-discriminatory manner in comparison
to the Agent’s other borrowers; provided, further that to the extent such market
practice is not administratively feasible for the Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the Agent and
(ii) if the LIBOR Daily Floating Rate shall be less than zero, such rate shall
be deemed zero for purposes hereof.
“LIBOR Daily Loan” means a Revolving Loan bearing interest at a rate based on
the LIBOR Daily Floating Rate.
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
“LIBOR Margin” has the meaning given that term in Section 2.2(c)(ii)(D).
“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection


17



--------------------------------------------------------------------------------





with a sale or other disposition of accounts or other assets not prohibited by
this Agreement in a transaction not otherwise constituting or giving rise to a
Lien; and (d) any agreement by such Person to grant, give or otherwise convey
any of the foregoing.
“Loan” means a Revolving Loan, a Bid Rate Loan or a New Term Loan.
“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Facility Guaranty and each other document or instrument (other than a
Derivatives Contract) now or hereafter executed and delivered by a Loan Party in
connection with, pursuant to or relating to this Agreement.
“Loan Party” means each of the Borrower, the Parent and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1(A) sets
forth the Loan Parties in addition to the Parent and the Borrower as of the
Agreement Date.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests so long as such
Equity Interest is not redeemable at the option of the holder thereof), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the Parent
and its Subsidiaries taken as a whole, (b) the ability of (i) the Parent, (ii)
the Borrower or (iii) the Parent, the Borrower and the other Loan Parties, taken
as a whole, to perform its or their respective obligations (including without
limitation all payment obligations) under any Loan Document to which it is a
party, (c) the validity or enforceability of any of the Loan Documents, or
(d) the rights and remedies of the Lenders and the Agent under any of the Loan
Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Maximum Increase Amount” has the meaning assigned to such term in Section 2.16.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.


18



--------------------------------------------------------------------------------





“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding acquisition costs for such
Property and interest, but including an appropriate accrual for property taxes
and insurance) related to the ownership, operation or maintenance of such
Property, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Parent or any Consolidated Subsidiary
and any property management fees) minus (c) the Capital Reserves for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid during such period and (ii) an imputed management
fee in the amount of two percent (2%) of the gross revenues for such Property
for such period. Notwithstanding the foregoing and for the avoidance of doubt,
for purposes of calculating the value of a Property under the definitions of
Total Asset Value and Unencumbered Asset Value, the value of rents under leases
included in Net Operating Income shall include the effects of “straight-line
rent accounting”.
“New Revolving Commitments” has the meaning assigned to such term in Section
2.16.
“New Revolving Lender” has the meaning assigned to such term in Section 2.16.
“New Revolving Loan” has the meaning assigned to such term in Section 2.16.
“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.16.
“New Term Loan” has the meaning assigned to such term in Section 2.16.
“New Term Loan Lender” has the meaning assigned to such term in Section 2.16.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, and other
exceptions to nonrecourse liability customarily excluded


19



--------------------------------------------------------------------------------





by institutional lenders from exculpation provisions or included in separate
indemnification agreements) is contractually limited to specific assets of a
Person or Persons encumbered by a Lien securing such Indebtedness and
(b) Indebtedness of a Subsidiary so long as there is no recourse to the Parent,
Borrower, any Guarantor or any Subsidiary that owns or leases an Eligible
Property other than recourse in respect of guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other
exceptions to nonrecourse liability customarily excluded by institutional
lenders from exculpation provisions or included in separate indemnification
agreements.
“Note” means a Revolving Note or a Bid Rate Note.
“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.
“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property (i) physically occupied by Affiliated tenants in connection with the
management and operation of the Borrower’s business and assets, or (ii) actually
occupied by non-Affiliated tenants paying rent at rates not materially less than
rates generally prevailing at the time the applicable lease was entered into,
pursuant to binding leases as to which no monetary default has occurred and has
continued unremedied for 90 or more days to (b) the aggregate net rentable
square footage of such Property. For purposes of the definition of “Occupancy
Rate”, a tenant shall be deemed to actually occupy a Property notwithstanding a
temporary cessation of operations for renovation, repairs or other temporary
reason, or for the purpose of completing tenant build-out or that is otherwise
scheduled to be open for business within 90 days of the date of such
determination.


20



--------------------------------------------------------------------------------





“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.
“Off-Balance Sheet Obligations” means liabilities and obligations of a Person on
a non-consolidated basis in respect of “off-balance sheet arrangements” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act) including such liabilities and obligations which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of its report on Form 10‑Q or Form
10‑K (or their equivalents) if such Person were required to file the same with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to an assignment request by Borrower under Section 4.5).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and assigns.
“Parent’s Share” means the Parent’s pro rata share of the liabilities or assets,
as the case may be, of an Unconsolidated Affiliate or Consolidated Subsidiary as
reasonably determined by the Parent based upon the Parent’s economic interest in
such Unconsolidated Affiliate or Consolidated Subsidiary, as the case may be, as
of the date of such determination; provided, that the Parent’s Share of the
Borrower shall be deemed to be 100%.
“Partially-Owned Entity” means any Subsidiary of the Borrower (other than a
Wholly Owned Subsidiary) or Unconsolidated Affiliate of the Borrower wherein the
Borrower or a Wholly-Owned Subsidiary has control, in such Subsidiary’s or
Unconsolidated Affiliate’s constituent documents, to cause or prevent sales,
refinancings or other dispositions of such Subsidiary’s or Unconsolidated
Affiliate’s Properties or to trigger “buy/sale” rights in connection therewith.
“Participant” has the meaning given that term in Section 12.5(d).
“Participant Register” has the meaning set forth in Section 12.5(d).
“Patriot Act” means the USA PATRIOT Act of 2001.


21



--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or materially impair the intended use thereof in the business of such
Person; (d) the rights of tenants under leases or subleases not interfering with
the ordinary conduct of business of such Person; (e) Liens in favor of the Agent
for the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor and (g) Liens in existence as of the Agreement Date and set forth in
Part II of Schedule 6.1(f).
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other business
entity, or a government or any agency or political subdivision thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Platform” has the meaning given to that term in Section 8.5(a).
“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Revolving Loans that are Base
Rate Loans plus two percent (2%).
“Preferred Dividends” means, with respect to a Person and for any period and
without duplication, all Restricted Payments paid during such period on
Preferred Equity Interests issued by such Person. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to such Person or its
Consolidated Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as


22



--------------------------------------------------------------------------------





determined by the Agent). Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.
“Principal Office” means (a) the address of the Agent specified in Section 12.1,
or any subsequent office which the Agent shall have specified by written notice
to the Borrower and Lenders as the Principal Office of the Agent referred to
herein, to which payments due are to be made and at which Loans will be
disbursed, and (b) in respect of Letters of Credit, for any Issuing Bank, the
address of such Issuing Bank specified in Section 12.1, or any subsequent office
which such Issuing Bank shall have specified by written notice to the Borrower
and the Agent as the Principal Office of such Issuing Bank referred to herein.
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Consolidated Subsidiary or
any Unconsolidated Affiliate of the Parent and which is located in a state of
the United States of America or the District of Columbia.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified Institution” means a bank, finance company, insurance company or
other financial institution which, at the time of determination, (a) has (or, in
the case of a bank which is a subsidiary, such bank’s parent has) a rating of
its senior debt obligations of not less than Baa‑1 by Moody’s or a comparable
rating by a rating agency acceptable to the Agent and (b) has total assets in
excess of $5,000,000,000.
“Rating Agencies” means S&P and Moody’s.
“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.
“Register” has the meaning given that term in Section 12.5(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or, in the case of the Lender under any Bid Rate Loan,
the date of such Lender’s Bid Rate Quote) in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or treaty or the adoption or making after such date of any change in an
interpretation, guideline, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law or treaty (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) by any Governmental Authority, central bank, monetary authority or
comparable agency charged with the interpretation, promulgation, implementation
or administration thereof or compliance after such date by any Lender with any
rule, regulation, guideline, request or directive regarding capital adequacy,
capital or liquidity requirements. Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.


23



--------------------------------------------------------------------------------





“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse each Issuing Bank for any drawing
honored by such Issuing Bank under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, shareholders, directors, officers,
employees, agents, counsel, and advisors of such Person and such Person’s
Affiliates.
“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
sum of (a) the aggregate amount of the unused Commitments (if any), plus (b) the
aggregate outstanding principal amount of the Loans (if any), plus (c) the total
Letter of Credit Liability (if any), in each case, not held by Defaulting
Lenders who are not entitled to vote. Commitments, Loans and Letter of Credit
Liabilities held by Defaulting Lenders shall be disregarded when determining the
Requisite Lenders.
“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer and any
executive vice president of the Parent (acting for itself or as general partner
of the Borrower) or such Subsidiary.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of an identical or junior class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent or any Subsidiary now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of the Parent
or any Subsidiary now or hereafter outstanding.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
Letter of Credit Liability at such time.
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1(a).
“Revolving Note” has the meaning given that term in Section 2.11(a).
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person (i) listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or (ii) otherwise the subject of any Sanctions, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.


24



--------------------------------------------------------------------------------





“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and, in the case of the
Parent, shall include (without duplication) the Parent’s Share of the Secured
Indebtedness of its Consolidated Subsidiaries and Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Senior Officer” means the chief executive officer, chief financial officer,
Executive Vice President-Capital Markets, Executive Vice President-Operations
and chief accounting officer of the Parent or the Borrower.
“Series” has the meaning assigned to such term in Section 2.16(c)(ii).
“Significant Subsidiary” means any Subsidiary to which more than 10% of Total
Asset Value is attributable.
“Solvent” means, when used with respect to any Person, that (a) the fair salable
value of its assets (excluding any Indebtedness due from any Affiliate of such
Person unless such Affiliate is itself Solvent) are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Stabilized Property” means a Property that is not an Acquisition Property, a
Development Property or a Transition Property.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and, for the Parent or the Borrower, shall include all Persons
which are required to be consolidated with the Parent or the Borrower in
accordance with GAAP.
“Syndication Agents” means the financial institutions listed as “Syndication
Agents” on the cover page to this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


25



--------------------------------------------------------------------------------





“Termination Date” means September 30, 2022, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.
“Titled Agents” means each of the Co-Lead Arrangers, the Book Runners, the
Syndication Agents, and the Documentation Agents and their respective successors
and permitted assigns.
“Total Asset Value” means the sum of all of the following of the Parent and the
Parent’s Share of the following (excluding, with respect to Unconsolidated
Affiliates, assets of the type described in the following clause (a)) with
respect to Consolidated Subsidiaries and Unconsolidated Affiliates: (a) cash,
cash equivalents and marketable securities (including cash held in escrow in
connection with the completion of Internal Revenue Code Section 1031 “like-kind”
exchanges, but excluding security deposits); provided that no such cash and cash
equivalents will be added to Total Asset Value to the extent unrestricted cash
and cash equivalents (in an amount equal to the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness or Secured Indebtedness, as applicable, that
matures within twenty-four (24) months) have been deducted from Total
Indebtedness or Secured Indebtedness in the calculation of the financial
covenants, plus (b) with respect to each Stabilized Property owned by the
Borrower or any Consolidated Subsidiary, the quotient of (i) Net Operating
Income attributable to such Property for the fiscal quarter most recently ended
times 4, divided by (ii) the applicable Capitalization Rate, plus (c) with
respect to each Acquisition Property, each Development Property and each
Transition Property, the greater of (i) the undepreciated GAAP book value (after
taking into account any impairments) of such Property or (ii) the quotient of
(A) Net Operating Income attributable to such Property for the fiscal quarter
most recently ended times 4, divided by (B) the applicable Capitalization Rate,
plus (d) the GAAP book value (after taking into account any impairments) of
Unimproved Land, Mortgage Receivables and other promissory notes, plus (e) the
quotient of (i) the management fee income of the Borrower and its Subsidiaries
for the fiscal quarter most recently ended times 4, divided by (ii) 15%, plus
(f) the undepreciated GAAP book value (after taking into account any
impairments) of other tangible assets. For purposes of determining Total Asset
Value, (A) Net Operating Income from Properties disposed of by the Borrower or
any Consolidated Subsidiary during the immediately preceding fiscal quarter of
the Parent (and, if determining Total Asset Value other than at the end of a
fiscal quarter, disposed of by the Borrower or a Consolidated Subsidiary during
the current fiscal quarter of the Parent) shall be excluded, (B) if determining
Total Asset Value other than at the end of a fiscal quarter, the value of any
Stabilized Property acquired during the current fiscal quarter shall be
determined in accordance with clause (c)(i) above and (C) if any Property being
valued by reference to its Net Operating Income has negative Net Operating
Income, the value of such Property shall be deemed to be zero. In no event,
however, shall Total Asset Value be deemed to include intercompany loan assets
that are eliminated upon consolidation in accordance with GAAP.
For purposes of this definition, to the extent the aggregate Total Asset Value
attributable to (1) Development Properties, (2) Transition Properties, (3)
Unimproved Land, (4) Mortgage Receivables and other promissory notes and (5)
Investments in (x) general and limited partnerships, joint ventures, other
Persons which investments are accounted for on an equity basis in accordance
with GAAP and (y) Persons that are not Subsidiaries would exceed 35% of the
Total Asset Value, such excess shall be excluded.
“Total Indebtedness” means all Indebtedness of the Parent plus the Parent’s
Share of all Indebtedness of all Consolidated Subsidiaries and Unconsolidated
Affiliates.
“Transition Property” means, as of any date of determination, a completed
Property that (x) is not an Acquisition Property or a Development Property, and
was not an Acquisition Property or a Development Property in the fiscal quarter
immediately prior to such date of determination, (y) had


26



--------------------------------------------------------------------------------





previously achieved an Occupancy Rate of at least 80%, and (z) has ceased to
have an Occupancy Rate of at least 80%. A Property shall be treated as a
Transition Property until the earlier of (i) such Property achieving an
Occupancy Rate of at least 80% after the Agreement Date, if such Property was a
Transition Property on the Agreement Date, or after the date on which such
Property most recently became a Transition Property, if such Property became or
again becomes a Transition Property after the Agreement Date, or (ii) the end of
the eighth (8th) complete fiscal quarter after the Agreement Date or such later
date on which such Property most recently became a Transition Property.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan, a
LIBOR Daily Loan, a LIBOR Margin Loan or Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Asset Value” means the sum of all of the following of the Parent
and the Parent’s Share of the following (excluding assets of the type described
in the following clauses (a), (e) and (f) owned by any Partially-Owned Entity)
with respect to Wholly Owned Subsidiaries and Partially-Owned Entities: (a)
unrestricted cash, cash equivalents and marketable securities (including cash
held in escrow in connection with the completion of Internal Revenue Code
Section 1031 “like-kind” exchanges, but excluding security deposits), (b) the
Unencumbered NOI (excluding NOI attributable to Acquisition Properties,
Development Properties and Transition Properties) for the fiscal quarter most
recently ended times 4 divided by the applicable Capitalization Rate, plus (c)
with respect to Eligible Properties that are Acquisition Properties or
Transition Properties, the greater of (i) the undepreciated GAAP book value
(after taking into account any impairments) of such Property or (ii) the value
of such Property as calculated in accordance with clause (b) hereof without
regard to the parenthetical therein, plus (d) with respect to Development
Properties owned by the Borrower, any Subsidiary and/or any Partially-Owned
Entity that meet the requirements of clauses (b) through (d), (e) (with respect
to title defects and environmental conditions only), (f) and (g) of the
definition of “Eligible Property”, the greater of (1) the undepreciated GAAP
book value (after taking into account any impairments) of such Property or (2)
the value of such Property as calculated in accordance with clause (b) hereof
without regard to the parenthetical therein, plus (e) with respect to any
Unimproved Land and any Mortgage Receivables secured by a first-priority
Mortgage that are owned by the Borrower and/or any Subsidiary and that meet the
requirements of clauses (c), (d), (f) and (g) of the definition of “Eligible
Property”, the GAAP book value (after taking into account any impairments) of
such Unimproved Land and Mortgage Receivables, plus (f) with respect to any
other promissory notes that consist of Mortgage Receivables secured by Mortgages
that are not a first-priority Mortgage or promissory notes secured by a pledge
of direct or indirect equity interests in a real property-owning entity (each a
“mezzanine loan”), that are owned by the Borrower and/or any Subsidiary and that
meet the requirements of clauses (c), (d), (f) and (g) of the definition of
“Eligible Property”, the GAAP book value (after taking into account any
impairments) of such promissory note (excluding the portion of the GAAP book
value of any promissory note which exceeds 75% of the value of the collateral
securing the loan evidenced by such note, where the value of such collateral is
determined as follows: (i) if, as of the date of determination, the promissory
note was created either during the current fiscal year of the obligor under the
mortgage loan that is senior to such promissory note or during the most recently
completed fiscal year of such obligor and prior to the delivery of financial
information of such obligor for such fiscal year to the Borrower, the value
determined by the Borrower in good faith at the time such promissory note was
created, and otherwise (ii) (A) the NOI of the real property securing such
senior mortgage loan for the


27



--------------------------------------------------------------------------------





most recently completed fiscal year of such obligor for which the financial
information of such obligor has been reported to the Borrower as determined by
the Borrower in good faith divided by the Capitalization Rate applicable to such
real property, less (B) the principal balance of such senior mortgage loan and
any other mezzanine loan that is senior to such promissory note). For purposes
of this definition, (A) to the extent the Unencumbered Asset Value attributable
to Development Properties, Transition Properties (other than the Excluded
Properties), Properties owned or leased by Partially-Owned Entities, Mortgage
Receivables, other promissory notes and Unimproved Land would exceed 20% of the
Unencumbered Asset Value, such excess shall be excluded, (B) if determining
Unencumbered Asset Value other than at the end of a fiscal quarter, the value of
any Property acquired during the current fiscal quarter shall be determined in
accordance with clause (c)(i) above and (C) if any Property being valued by
reference to its NOI has negative NOI, the value of such Property shall be
deemed to be zero. In no event, however, shall Unencumbered Asset Value be
deemed to include intercompany loan assets that are eliminated upon
consolidation in accordance with GAAP.
“Unencumbered NOI” means, for any period, NOI from all Eligible Properties owned
by the Parent plus the Parent’s Share of NOI from all Eligible Properties owned
by a Subsidiary or a Partially-Owned Entity.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Parent attributable to Unsecured Indebtedness of the Parent for such period
plus the Parent’s Share of all Interest Expense of Subsidiaries (and, to the
extent that Unencumbered NOI includes NOI with respect to a Property owned in
whole or part by an Unconsolidated Affiliate, the Parent’s Share of all Interest
Expense of such Unconsolidated Affiliate) attributable to Unsecured Indebtedness
of such Subsidiaries (and, if applicable an Unconsolidated Affiliate) for such
period.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.12(g)(ii)(B)(iii).


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Wholly Owned
Subsidiaries of such Person or by such Person and one or more other Wholly Owned
Subsidiaries of such Person.


28



--------------------------------------------------------------------------------





“Withholding Agent” means the Borrower and the Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    General; References to Times.


Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent and the Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, so that such
Indebtedness and other liabilities will be valued at the historical cost basis,
which generally is the contractual amount owed adjusted for amortization or
accretion of any premium or discount, and (ii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary, a reference to
“Consolidated Subsidiary” means a Consolidated Subsidiary of the Parent or a
Consolidated Subsidiary of such Consolidated Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York time.




29



--------------------------------------------------------------------------------





Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.


Notwithstanding anything to the contrary contained herein, when determining the
Parent’s compliance with any financial covenant contained in any of the Loan
Documents, only the Parent’s Share of an Unconsolidated Affiliate or a
Consolidated Subsidiary shall be included.


ARTICLE II. CREDIT FACILITY


Section 2.1. Revolving Loans.


(a)Generally. Subject to the terms and conditions hereof, during the period from
the Effective Date to but excluding the Termination Date, each Lender severally
and not jointly agrees to make Revolving Loans to the Borrower in an aggregate
principal amount at any one time outstanding that will not result in such
Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Commitment at such time. Subject to the terms and conditions of this Agreement,
during the period from the Effective Date to but excluding the Termination Date,
the Borrower may borrow, repay and reborrow Revolving Loans hereunder.
(b)Requesting Revolving Loans. The Borrower shall give the Agent notice pursuant
to a Notice of Borrowing of each borrowing of Revolving Loans. Each Notice of
Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the case of
LIBOR Loans, on the date three Business Days prior to the proposed date of such
borrowing and (ii) in the case of Base Rate Loans or LIBOR Daily Loans, on the
Business Day of such borrowing. The Agent will transmit by telecopy the Notice
of Borrowing (or the information contained in such Notice of Borrowing) to each
Lender promptly upon receipt by the Agent. Each Notice of Borrowing of each
borrowing shall be irrevocable once given and binding on the Borrower.
(c)Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Revolving Loan to be made by
such Lender. With respect to Revolving Loans to be made after the Effective
Date, unless the Agent shall have been notified by any Lender prior to the
specified date of borrowing that such Lender does not intend to make available
to the Agent the Revolving Loan to be made by such Lender on such date, the
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article V for such borrowing, the Agent will
make the proceeds of such borrowing so received from the Lenders available to
the Borrower on the date and to the account specified by the Borrower in such
Notice of Borrowing.


Section 2.2.    Bid Rate Loans.


(a)Bid Rate Loans. So long as the Parent or the Borrower maintains an Investment
Grade Rating, in addition to borrowings of Revolving Loans, at any time during
the period from the Effective Date to but excluding the Termination Date, the
Borrower may request the Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars. The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.


30



--------------------------------------------------------------------------------





(b)Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Agent notice (a “Bid
Rate Quote Request”) so as to be received no later than 10:00 a.m. on (x) the
Business Day immediately preceding the date of borrowing proposed therein, in
the case of an Absolute Rate Auction and (y) the date four Business Days prior
to the proposed date of borrowing, in the case of a LIBOR Auction. The Agent
shall deliver to each Lender a copy of each Bid Rate Quote Request promptly upon
receipt thereof by the Agent. The Borrower may request offers to make Bid Rate
Loans for up to three (3) different Interest Periods in each Bid Rate Quote
Request; provided that the request for each separate Interest Period shall be
deemed to be a separate Bid Rate Quote Request for a separate borrowing (a “Bid
Rate Borrowing”). Each Bid Rate Quote Request shall be substantially in the form
of Exhibit H and shall specify as to each Bid Rate Borrowing:
(i)the proposed date of such Bid Rate Borrowing, which shall be a Business Day;
(ii)the aggregate amount of such Bid Rate Borrowing, which (x) shall be in the
minimum amount of $2,000,000 and integral multiples of $100,000 and (y) shall
not cause any of the limits specified in Section 2.15 to be violated;
(iii)whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and
(iv)the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.
Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five Business Days (or such other number of days as the
Borrower and the Agent, with the consent of the Requisite Lenders, may agree) of
the giving of any other Bid Rate Quote Request. The Borrower agrees to pay to
the Agent a fee equal to $1,000 for each Bid Rate Quote Request delivered by the
Borrower at the time it delivers such bid Rate Quote Request; provided that once
each month the Borrower shall have the right to deliver to the Agent a Bid Rate
Quote Request without incurring any fee or charge with respect thereto.
(c)Bid Rate Quotes.
(i)Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.2(b) specified more than one
Interest Period, such Lender may make a single submission containing one or more
Bid Rate Quotes for each such Interest Period. Each Bid Rate Quote must be
submitted to the Agent not later than 10:00 a.m. (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction; provided that the Lender then acting as Agent may submit a Bid Rate
Quote only if it notifies the Borrower of the terms of the offer contained
therein not later than 9:00 a.m. (x) on the proposed date of such borrowing, in
the case of an Absolute Rate Auction and (y) on the date three Business Days
prior to the proposed date of borrowing, in the case of a LIBOR Auction. Subject
to Articles V and X, any Bid Rate Quote so made shall be irrevocable except with
the consent of the Agent given at the request of the Borrower. Any Bid Rate Loan
may be funded by a Lender’s Designated Lender (if any) as provided in
Section 12.5(h), however such Lender shall not be required to specify in its Bid
Rate Quote whether such Bid Rate Loan will be funded by such Designated Lender.
(ii)Each Bid Rate Quote shall be substantially in the form of Exhibit I and
shall specify:
(A)    the proposed date of borrowing and the Interest Period therefor;


31



--------------------------------------------------------------------------------





(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested;
(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/10,000th of 1%) offered for
each such Bid Rate Loan (the “Absolute Rate”);
(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR; and
(E)    the identity of the quoting Lender.
Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.
(d)Notification by Agent. The Agent shall, as promptly as practicable after the
Bid Rate Quotes are submitted (but in any event not later than 10:30 a.m. (x) on
the proposed date of borrowing, in the case of an Absolute Rate Auction or
(y) on the date three Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction), notify the Borrower in writing of the terms (i) of
any Bid Rate Quote submitted by a Lender that is in accordance with
Section 2.2(c) and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such Lender
with respect to the same Bid Rate Quote Request. Any such subsequent Bid Rate
Quote shall be disregarded by the Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Bid Rate Borrowing for which offers have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Lender (identifying the Lender that made each Bid Rate Quote).
(e)Acceptance by Borrower.
(i)Not later than 11:00 a.m. (x) on the proposed date of borrowing, in the case
of an Absolute Rate Auction and (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, the Borrower shall
notify the Agent of its acceptance or nonacceptance of the Bid Rate Quotes so
notified to it pursuant to Section 2.2(d) which notice shall be in the form of
Exhibit J. In the case of acceptance, such notice shall specify the aggregate
principal amount of Bid Rate Quotes for each Interest Period that are accepted.
The failure of the Borrower to give such notice by such time shall constitute
nonacceptance. The Agent shall promptly notify each affected Lender. The
Borrower may accept any Bid Rate Quote in whole or in part; provided that:
(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;


32



--------------------------------------------------------------------------------





(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 3.5, and with all other Bid Rate Loans accepted
in such auction shall not cause the limits specified in Section 2.15 to be
violated;
(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;
(D)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2(c) or otherwise fails to comply with the requirements of this
Agreement; and
(E)    any acceptance in part shall be in a minimum amount of $2,000,000 and
integral multiples of $100,000 in excess thereof.
(ii)If Bid Rate Quotes are made by two or more Lenders with the same Absolute
Rates or LIBOR Margins, as applicable, for a greater aggregate principal amount
than the amount in respect of which Bid Rate Quotes are permitted to be accepted
for the related Interest Period, the principal amount of Bid Rate Loans in
respect of which such Bid Rate Quotes are accepted shall be allocated by the
Agent among such Lenders in proportion to the aggregate principal amount of such
Bid Rate Quotes. Determinations by the Agent of the amounts of Bid Rate Loans
shall be conclusive in the absence of manifest error.
(f)Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any event
not later than 12:00 noon (x) on the proposed date of borrowing of Absolute Rate
Loans and (y) on the date three Business Days prior to the proposed date of
borrowing of LIBOR Margin Loans) notify each Lender whose Bid Rate Quote has
been accepted and the amount and rate thereof. A Lender who is notified that it
has been selected to make a Bid Rate Loan may designate its Designated Lender
(if any) to fund such Bid Rate Loan on its behalf, as described in
Section 12.5(h). Any Designated Lender which funds a Bid Rate Loan shall on and
after the time of such funding become the obligee in respect of such Bid Rate
Loan and be entitled to receive payment thereof when due. No Lender shall be
relieved of its obligation to fund a Bid Rate Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Bid Rate Loan is
funded. Any Lender whose offer to make any Bid Rate Loan has been accepted
shall, not later than 1:30 p.m. on the date specified for the making of such
Loan, make the amount of such Loan available to the Agent at its Principal
Office in immediately available funds, for the account of the Borrower. The
amount so received by the Agent shall, subject to the terms and conditions of
this Agreement, be made available to the Borrower on such date by depositing the
same, in immediately available funds, in an account of the Borrower designated
by the Borrower.
(g)No Effect on Commitment. Except for the purpose and to the extent expressly
stated in Sections 2.12 and 2.15, the amount of any Bid Rate Loan made by any
Lender shall not constitute a utilization of such Lender’s Commitment.


Section 2.3.    [Reserved].


Section 2.4.    Letters of Credit.


(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Agent and the applicable Issuing Bank, at any time and from time to time
during the period from and including the Effective Date to but excluding the
earlier of 20 days prior to the Termination Date and the date of termination of
the Commitments. Notwithstanding anything herein to the contrary, no Issuing
Bank shall have any obligation hereunder


33



--------------------------------------------------------------------------------





to issue, and shall not issue, any Letter of Credit the proceeds of which would
be made available to any Person (i) to fund any activity or business of or with
any Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement or (iii) in any
manner that would result in a violation of one or more policies of such Issuing
Bank applicable to letters of credit generally. The letters of credit issued by
SunTrust Bank under the Existing Revolving Credit Agreement and listed on
Schedule 2.4 attached hereto (the “Existing Letters of Credit”) shall be deemed
to be Letters of Credit issued under this Agreement by SunTrust Bank as the
issuing bank for all purposes, and each of the Borrower and the Lenders confirms
and agrees that its respective obligations with respect to the Existing Letters
of Credit shall be governed by this Agreement. The Lenders’ participations in
Existing Letters of Credit shall be reallocated on the Effective Date in
accordance with each Lender’s Commitment Percentage.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the Issuing Bank
selected by the Borrower to issue such Letter of Credit and to the Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension, but in any event no less than three Business Days) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition, as a
condition to any such Letter of Credit issuance, to the extent required by the
applicable Issuing Bank, the Borrower shall have submitted a letter of credit
application using such Issuing Bank’s standard form and shall have submitted
such information pertaining to such requested Letter of Credit issuance (or
amendment, renewal or extension) as such Issuing Bank may reasonably require;
provided that in the event of any inconsistency between any such letter of
credit application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) (x) the aggregate undrawn amount of all outstanding Letters of
Credit issued by any Issuing Bank at such time plus (y) the aggregate amount of
all LC Disbursements made by such Issuing Bank that have not yet been reimbursed
by or on behalf of the Borrower at such time shall not exceed its Letter of
Credit Commitment (unless otherwise agreed by such Issuing Bank), (ii) the LC
Exposure shall not exceed the total Letter of Credit Commitments, (iii) no
Lender’s Revolving Credit Exposure shall exceed its Commitment and (iv) the sum
of the aggregate Revolving Credit Exposures of all Lenders plus the aggregate
principal amount of outstanding Bid Rate Loans shall not exceed the total
Commitments. The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iii) above shall not be satisfied.
(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Termination Date;
provided, however, a Letter of Credit may contain a provision providing for the
automatic extension of the expiration date in the absence of a notice of non-


34



--------------------------------------------------------------------------------





renewal from the applicable Issuing Bank but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the date one year beyond the Termination Date; provided, further, that a
Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Termination Date so long as the Borrower delivers to
the Agent for the benefit of the Lenders no later than 20 days prior to the
Termination Date either (1) cash collateral for such Letter of Credit for
deposit into the Collateral Account in an amount equal to 100% of the Stated
Amount of such Letter of Credit, (2) a backup letter of credit having terms
acceptable to the applicable Issuing Bank and issued by a domestic financial
institution having a rating assigned by a Rating Agency to its senior unsecured
long term indebtedness of AA/Aa2 or (3) other collateral satisfactory to the
applicable Issuing Bank. Upon the expiration, cancellation or termination of a
Letter of Credit for which a backup letter of credit or other collateral has
been provided pursuant to the preceding clause (2) or (3), the Agent shall
promptly return any such collateral or such backup letter of credit to the
Borrower or release such other collateral.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or any Lender, the Issuing Bank with respect to
such Letter of Credit hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Commitment Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Agent, for the account of each Issuing Bank, as applicable, such Lender’s
Commitment Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Agent an amount equal to such LC Disbursement not later than 12:00
noon, New York City time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12:00 noon,
New York City time, on the Business Day immediately following the day that the
Borrower receives such notice; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.1(b) that such payment be financed with an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Revolving Loan that is a Base Rate Loan
or LIBOR Daily Loan. If the Borrower fails to make such payment when due, the
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Commitment
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Agent its Commitment Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.1(c) with respect to Loans
made by such Lender (and Section 2.1(c) shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Agent of any payment from the Borrower pursuant to this
paragraph, the Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made


35



--------------------------------------------------------------------------------





by a Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of Base Rate Loans or LIBOR Daily Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Agent, any Lender nor any Issuing Bank, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank with
respect to such Letter of Credit; provided that the foregoing shall not be
construed to excuse such Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, each Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Agent and the Borrower by telephone (confirmed by telecopy or electronic mail)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to Revolving Loans that are Base Rate Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrower fails to reimburse such LC


36



--------------------------------------------------------------------------------





Disbursement when due pursuant to paragraph (e) of this Section, then the last
sentence of Section 2.5(a) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank. (i) Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Agent, the replaced Issuing
Bank and the successor Issuing Bank. The Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 3.6. From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Banks, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of any Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(i)Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Agent, the Borrower and the Lenders, in which case, such
Issuing Bank shall be replaced in accordance with Section 2.4(i)(i) above.
(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Requisite Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in the Collateral Account, in the name of the Agent and
for the benefit of the Lenders, an amount in cash equal to 100% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in Section 10.1(f) or (g). Such deposit
shall be held by the Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement in accordance with Section
10.5. The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
(k)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank


37



--------------------------------------------------------------------------------





(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the applicable Issuing Bank hereunder for
such Letter of Credit (including to reimburse any and all drawings thereunder)
as if such Letter of Credit had been issued solely for the account of the
Borrower and (ii) irrevocably waives any and all defenses that might otherwise
be available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary in respect of such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of such Letters of Credit for its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.


Section 2.5.    Rates and Payment of Interest on Loans.


(a)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
(i)during such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time) plus the Applicable Margin;
(ii)during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for such
Loan for the Interest Period therefor plus the Applicable Margin;
(iii)during such periods as such Loan is a LIBOR Daily Loan, at the LIBOR Daily
Floating Rate for such Loan plus the Applicable Margin;
(iv)if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan,
as applicable, for the Interest Period therefor quoted by the Lender making such
Loan in accordance with Section 2.2; and
(v)if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the Interest
Period therefor, plus (or minus) the LIBOR Margin quoted by the Lender making
such Loan in accordance with Section 2.2.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).
(b)Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan or a LIBOR Daily Loan, monthly in
arrears on the first day of each calendar month (including, without limitation,
any interest payable with respect to a Base Rate Loan that was Converted to or
Converted from a LIBOR Loan during such prior month), and the Termination Date,
(ii) in the case of a LIBOR Loan or a Bid Rate Loan, in arrears on the last day
of each Interest Period therefor, and, if such Interest Period is longer than
three months, at each three-month anniversary of the first day of such Interest
Period (including, without limitation, any interest payable with respect to a
LIBOR Loan that was Converted to or Converted from a Base Rate Loan during such
prior month), and the Termination Date, and (iii) in the case of any Loan, in
arrears upon the payment, prepayment or Continuation thereof (but only on the
principal amount so paid, prepaid or Continued). Interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.


38



--------------------------------------------------------------------------------





Section 2.6.    Number of Interest Periods.


There may be no more than eight (8) different Interest Periods for LIBOR Loans
and Bid Rate Loans, collectively outstanding at the same time.
Section 2.7.    Repayment of Loans.


(a)Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Termination Date.
(b)Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, each Bid Rate Loan on the
last day of the Interest Period of such Bid Rate Loan.


Section 2.8.    Prepayments.


(a)Optional. Subject to Section 4.4, the Borrower may prepay any Loan (other
than a Bid Rate Loan) at any time without premium or penalty. Bid Rate Loans may
not be prepaid at the option of the Borrower. The Borrower shall give the Agent
at least one Business Day’s prior written notice of the prepayment of any
Revolving Loan.
(b)Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Bid Rate
Loans, exceeds the aggregate amount of the Commitments in effect at such time,
the Borrower shall immediately pay to the Agent for the accounts of the Lenders
the amount of such excess. Such payment shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2 and if any Letters of Credit are outstanding at such
time the remainder, if any, shall be deposited into the Collateral Account for
application to any Reimbursement Obligations. If the Borrower is required to pay
any outstanding LIBOR Loans or Bid Rate Loans by reason of this Section prior to
the end of the applicable Interest Period therefor, the Borrower shall pay all
amounts due under Section 4.4.
(c)Derivatives Contracts. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Derivatives Contract
between the Borrower and any Lender (or any Affiliate of any Lender).


Section 2.9.    Continuation.


So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan or any portion thereof. Each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period. Each selection of a new Interest Period shall be made by the
Borrower giving to the Agent a Notice of Continuation not later than 11:00 a.m.
on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Continuation. If the Borrower shall fail to select
in a timely manner a


39



--------------------------------------------------------------------------------





new Interest Period for any LIBOR Loan in accordance with this Section, then, so
long as no Default or Event of Default shall exist such Loan will automatically,
on the last day of the current Interest Period therefore, Continue as a LIBOR
Loan with an Interest Period of one Month. If a Default or Event of Default
shall exist, each LIBOR Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10 or the Borrower’s failure to comply with any of
the terms of such Section.
Section 2.10.    Conversion.


The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan or a LIBOR Daily Loan
may not be Converted to a LIBOR Loan if a Default or Event of Default shall
exist. Any Conversion of a LIBOR Loan into a Base Rate Loan or a LIBOR Daily
Loan shall be made on, and only on, the last day of an Interest Period for such
LIBOR Loan. Each such Notice of Conversion shall be given not later than 11:00
a.m. on the Business Day prior to the date of any proposed Conversion into Base
Rate Loans or LIBOR Daily Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender by telecopy, or other similar
form of transmission, of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing) or telecopy in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.
Section 2.11.    Notes.


(a)Revolving Note. Unless a Lender requests not to receive a promissory note
(and without limiting such Lender’s ability to thereafter request a promissory
note), the Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit K (each a “Revolving Note”), payable to such Lender (or
if requested by such Lender, to such Lender and its registered assigns) in a
principal amount equal to the amount of its Commitment and otherwise duly
completed.
(b)Bid Rate Notes. If requested by such Lender, the Bid Rate Loans made by any
Lender shall, in addition to this Agreement, also be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit L (each a “Bid Rate
Note”), payable to such Lender (or if requested by such Lender, to such Lender
and its registered assigns) and otherwise duly completed.
(c)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
(d)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.




40



--------------------------------------------------------------------------------





Section 2.12    Voluntary Reductions of the Commitment.


The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Bid Rate Loans) at any time and
from time to time without penalty or premium upon not less than 3 Business Days
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, if the Borrower seeks to reduce the aggregate
amount of the Commitments below $150,000,000, then the Commitments shall all
automatically and permanently be reduced to zero. The Agent will promptly
transmit such notice to each Lender. The Commitments, once terminated or reduced
may not be increased or reinstated.
Section 2.13.    Extension of Termination Date.


The Borrower shall have the right, exercisable twice, to extend the Termination
Date by six (6) months per extension (for a maximum total extension of one year
to September 29, 2023). The Borrower may exercise such right only by executing
and delivering to the Agent at least 30 days but not more than 90 days prior to
the current Termination Date, a written request for such extension (an
“Extension Request”). The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof. Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for six (6) months effective upon receipt of the Extension Request and
payment of the fee referred to in the following clause (b): (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents and (b) the
Borrower shall have paid the Fees payable under Section 3.6(c).
Section 2.14.    Expiration or Maturity Date of Letters of Credit Past
Termination Date.


If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder with respect to which the
Borrower has not complied with the conditions set forth in the second proviso of
Section 2.4(c), the Borrower shall, on such date, pay to the Agent an amount of
money sufficient to cause the balance of available funds on deposit in the
Collateral Account to equal the Stated Amount of such Letter(s) of Credit for
deposit into the Collateral Account.
Section 2.15.    Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.12 shall take effect, if immediately after the making of such Loan
(and the application of the proceeds of such Loan), the issuance of such Letter
of Credit or such reduction in the Commitments:


41



--------------------------------------------------------------------------------





(a)the aggregate Revolving Credit Exposures, together with the aggregate
principal amount of all outstanding Bid Rate Loans, would exceed the aggregate
amount of the Commitments at such time; or
(b)the aggregate principal amount of all outstanding Bid Rate Loans would exceed
50% of the aggregate amount of the Commitments at such time.


Section 2.16.    Incremental Facilities.


(a)Incremental Facility Request. The Borrower may, by written notice to the
Agent on one or more occasions on or after the Effective Date, elect to request
(A) an increase to the existing Commitments (any such increase, the “New
Revolving Commitments”) and/or (B) the establishment of one or more new term
loan commitments (the “New Term Loan Commitments”, and together with the New
Revolving Commitments, the “Incremental Commitments”), by an aggregate amount of
$500,000,000 that would result in the sum of all Commitments (both existing
Commitments and New Revolving Commitments) plus all New Term Loan Commitments,
if any, not exceeding $1,000,000,000 in the aggregate (each such amount in
addition to the Commitments as of the Effective Date, a “Facility Increase” and
the maximum aggregate increase, the “Maximum Increase Amount”) and not less than
$25,000,000 per request (or such lesser amount which shall be approved by Agent
or such lesser amount that shall constitute the difference between the Maximum
Increase Amount and the sum of all such New Revolving Commitments plus New Term
Loan Commitments obtained prior to such date), and integral multiples of
$5,000,000 in excess of that amount. Each such notice shall specify (A) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Revolving Commitments or New Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days, nor more than
30 Business Days after the date on which such notice is delivered to the Agent
and (B) the identity of each Lender or other Person that is an Eligible Assignee
(each Lender or other Eligible Assignee who agrees to provide all or a portion
of the New Revolving Commitments being referred to herein as a “New Revolving
Lender” and each Lender or other Eligible Assignee who agrees to provide all or
portion of the New Term Loan Commitments being referred to herein as a “New Term
Loan Lender”, as applicable) to whom the Borrower proposes any portion of such
New Revolving Commitments or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that (x) any Lender or
other Eligible Assignee approached to provide all or a portion of the New
Revolving Commitments or New Term Loan Commitments, as applicable, may elect or
decline, in its sole discretion, to provide a New Revolving Commitment or New
Term Loan Commitment, as applicable and (y) any proposed Eligible Assignee for a
New Revolving Commitment that is not already a Lender with an existing
Commitment shall require the consent of the Agent and the Issuing Banks.
(b)Conditions to Effectiveness of Facility Increase. Such New Revolving
Commitments or New Term Loan Commitments, as applicable, shall become effective
as of such Increased Amount Date, subject to the satisfaction of each of the
following conditions precedent, as determined by the Agent in its good faith
judgment:
(i)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Facility Increase;
(ii)the representations and warranties made or deemed made by the Borrower in
any Loan Document shall be true and correct in all material respects (or, in the
case of any such representation or warranty already qualified by materiality, in
all respects) on the effective date of such Incremental Commitments, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of such earlier date);


42



--------------------------------------------------------------------------------





(iii)the New Revolving Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more joinder agreements in form
and substance reasonably satisfactory to, and executed and delivered by, the
Borrower, each New Revolving Lender and/or each New Term Loan Lender, as
applicable, and the Agent, each of which shall be recorded in the Register, and
each New Revolving Lender and New Term Loan Lender, as applicable, shall be
subject to the requirements set forth in Section 3.12, and any New Revolving
Lender and/or New Term Loan Lender who is not already a Lender shall become a
Lender hereunder;
(iv)the Borrower shall make any payments required pursuant to Section 4.4 in
connection with the New Revolving Commitments;
(v)the Borrower shall deliver or cause to be delivered any promissory notes,
certificates, legal opinions, resolutions or other documents reasonably
requested by the Agent in connection with any such transaction, consistent with
those delivered on the Effective Date under Section 5.1;
(vi)as requested by the Agent, the Loan Parties shall have acknowledged and
ratified that their obligations under the applicable Loan Documents remain in
full force and effect, and continue to guaranty the Obligations under the Loan
Documents, as modified by the applicable Facility Increase and the
implementation thereof; and
(vii)the Borrower shall have paid, pursuant to separate agreements between the
Borrower and the Agent, the arranger for the Facility Increase, the New
Revolving Lenders and/or the New Term Loan Lenders, (A) all reasonable costs and
expenses incurred by the Agent in connection with the applicable Facility
Increase and (B) any fees that the Borrower has agreed to pay to the arranger
for the Facility Increase, the New Revolving Lenders and/or the New Term Loan
Lenders in connection with such Facility Increase.
(c)Additional Facility Increase Matters.
(i)On any Increased Amount Date on which New Revolving Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with an existing Commitment shall assign to each of the
New Revolving Lenders, and each of the New Revolving Lenders shall purchase from
each of the Lenders with an existing Commitment, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Lenders and New Revolving Lenders ratably in accordance
with their Commitments after giving effect to the addition of such New Revolving
Commitments to the Commitments, (b) each Lender with an existing Commitment
shall automatically and without further act be deemed to have assigned to each
of the New Revolving Lenders, and each such New Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such existing Lender’s participations hereunder in outstanding Letters of Credit
such that, after giving effect to each such deemed assignment and assumption of
participations, the aggregate outstanding participations hereunder in Letters of
Credit will be held by existing Lenders and New Revolving Lenders ratably in
accordance with their Commitments after giving effect to the addition of such
New Revolving Commitments to the Commitments, (c) each New Revolving Commitment
shall be deemed for all purposes a Commitment and each loan made thereunder (a
“New Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(d) each New Revolving Lender shall become a Lender with respect to the New
Revolving Commitment and all matters relating thereto. The Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to any of the
transactions effected pursuant to this Section 2.16.


43



--------------------------------------------------------------------------------





(ii)On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitments of such Series
and the New Term Loans of such Series made pursuant thereto. Any New Term Loans
made on any Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.
(iii)The Agent shall notify Lenders promptly upon receipt of the Borrower’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Commitments or the Series of New Term Loan Commitments, as applicable,
and (z) in the case of each notice to any Lender with a Commitment, the
respective interests in such Lender’s Loans, in each case subject to the
assignments contemplated by this Section 2.16.
(iv)The terms and provisions of the New Revolving Loans shall be identical to
the existing Revolving Loans. Furthermore, (a) the terms of any such New Term
Loans of any Series shall not provide for any amortization payments on or prior
to the Termination Date of the existing Revolving Loans, but may permit
voluntary prepayment, (b) the applicable New Term Loan maturity date of each
Series shall be no earlier than the latest Termination Date of the existing
Revolving Loans, (c) any guarantees provided in respect of the New Term Loans
shall also guarantee the other Obligations and (d) the Applicable Margins and
other terms for any New Term Loans shall be as set forth in the joinder
agreement for such New Term Loans described in clause (v) below.
(v)Each joinder agreement executed in connection with a Facility Increase may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the good faith judgment of Agent, to effect the provisions of this Section 2.16,
subject to approval by the Borrower; provided however, that any amendments to
Articles V through X that adversely affect a Lender shall be subject to Section
12.6. Notwithstanding anything to the contrary set forth in this Agreement
(including Section 12.6(b)), such permitted amendments shall include (A) the New
Revolving Lenders and/or New Term Loan Lenders as “Lenders” hereunder, (B) the
New Revolving Commitments and/or New Term Loan Commitments as “Commitments”
hereunder, (C) the New Revolving Loans and/or New Term Loans as “Loans”
hereunder, and (D) amendments to Section 3.2 and Section 3.3 and Section 10.4 to
provide for the pro rata sharing amount applicable to the Revolving Loans and
the New Term Loans based on the respective total amount of such Loans. All such
amendments and joinder agreements entered into with the applicable Loan Parties
by the Agent which comply with the provisions of this Section 2.16 shall be
binding and conclusive on all Lenders.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1. Payments.


Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set‑off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.4,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower


44



--------------------------------------------------------------------------------





hereunder to which such payment is to be applied. Each payment received by the
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender at the applicable Lending Office of such Lender no later than
5:00 p.m. on the date of receipt. If the Agent fails to pay such amount to a
Lender as provided in the previous sentence, the Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect. If the due date of any payment under this
Agreement or any other Loan Document would otherwise fall on a day which is not
a Business Day such date shall be extended to the next succeeding Business Day
and interest shall be payable for the period of such extension.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.1(c), Section 2.4(a), Section 2.4(e) or Section 11.7, then the
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Agent for the account of such
Lender for the benefit of the Agent to satisfy such Lender’s obligations to it
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Agent in its discretion.
Section 3.2.    Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a) and 2.4(e) shall be made from the Lenders, each
payment of the Fees under Section 3.6(a), the first sentence of Section 3.6(b)
and Section 3.6(c) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.12
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Revolving Loans in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans by the Borrower shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; (d) the
making, Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Section 4.6) shall be made pro rata
among the Lenders according to the amounts of their respective applicable
Commitments (in the case of making of Revolving Loans) or their respective
Revolving Loans (in the case of Conversions and Continuations of Revolving
Loans) and the then current Interest Period for each Lender’s portion of each
Revolving Loan of such Type shall be coterminous; (e) the Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.4,
shall be pro rata in accordance with their respective Commitments; and (f) each
mandatory prepayment of principal of Bid Rate Loans by the Borrower pursuant to
Section 2.8(b) shall be made for account of the Lenders then owed Bid Rate Loans
pro rata in accordance with the respective unpaid principal amounts of the Bid
Rate Loans then owing to each such Lender.


45



--------------------------------------------------------------------------------





Section 3.3.    Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set‑off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2 or Section 10.4, as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2 or
Section 10.4, as applicable; provided that the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Commitments or Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). To such end, all the Lenders
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set‑off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4.    Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Minimum Amounts.


(a)Borrowings and Conversions. Except as otherwise provided in Section 2.4(e),
each borrowing of Base Rate Loans and LIBOR Daily Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof. Each borrowing, Conversion and Continuation of LIBOR Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount.
(b)Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).
(c)Reductions of Commitments. Each reduction of the Commitments under
Section 2.12 shall be in an aggregate minimum amount of $50,000,000 and integral
multiples of $10,000,000 in excess thereof.


46



--------------------------------------------------------------------------------





(d)Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $50,000.


Section 3.6.    Fees.


(a)Facility Fees. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee equal to the average daily amount of the Commitment
of such Lender (whether or not utilized) times the Facility Fee for the period
from and including the Effective Date to but excluding the date such Commitment
is terminated or reduced to zero or the Termination Date, such fee to be paid in
arrears on (i) the last day of March, June, September and December in each year,
(ii) the date of each reduction in the Commitments (but only on the amount of
the reduction) and (iii) on the Termination Date.
(b)Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for Revolving Loans that are LIBOR Loans (or while an Event of
Default exists, at a per annum rate equal to 2%) times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) through and including the date such Letter
of Credit expires or is terminated or (y) to but excluding the date such Letter
of Credit is drawn in full and is not subject to reinstatement, as the case may
be. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears on (i) the last day of March, June,
September and December in each year, (ii) the Termination Date, (iii) the date
the Commitments are terminated or reduced to zero and (iv) thereafter from time
to time on demand of the Agent. In addition, the Borrower shall pay to each
Issuing Bank for its own account and not the account of any Lender, an issuance
fee in respect of each Letter of Credit issued by such Issuing Bank equal to the
greater of (i) $500 or (ii) one‑eighth of one percent (0.125%) per annum on the
initial Stated Amount of such Letter of Credit payable (A) for the period from
and including the date of issuance of such Letter of Credit through and
including the expiration date of such Letter of Credit and (B) if the expiration
date of any Letter of Credit is extended (whether as a result of the operation
of an automatic extension clause or otherwise), for the period from but
excluding the previous expiration date to and including the extended expiration
date. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable upon issuance (or in the case of an extension of the
expiration date, on the previous expiration date). The Borrower shall pay
directly to each Issuing Bank from time to time within five (5) Business Days
after demand, all reasonable commissions, charges, costs and expenses in the
amounts customarily charged by such Issuing Bank from time to time in like
circumstances with respect to the issuance of each Letter of Credit, drawings,
amendments and other transactions relating thereto, which demand shall be
accompanied by a statement setting forth the basis and method for determining
the amount of such requested commissions, charges, costs and expenses.
(c)Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.13, the Borrower agrees to pay to the Agent
for the account of each Lender a fee for each extension equal to 0.0625% of the
amount of such Lender’s Commitment (whether or not utilized) at the time of such
extension. Such fee shall be due and payable in full on the effective date of
such extension.
(d)Bid Rate Loan Fees. The Borrower agrees to pay to the Agent such fees for
services rendered by the Agent in connection with the Bid Rate Loans as provided
in Section 2.2(b).
(e)Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent and the Co-Lead Arrangers as may be agreed to in the
Fee Letters or otherwise in writing by the Borrower, the Agent and the Co-Lead
Arrangers from time to time.




47



--------------------------------------------------------------------------------





Section 3.7.    Computations.


Unless otherwise expressly set forth herein, any accrued interest on any LIBOR
Loan, shall be computed on the basis of a year of 360 days and the actual number
of days elapsed and any accrued interest on any Base Rate Loan, any Fees or any
other Obligations due hereunder shall be computed on the basis of a year of 365
or 366, as the case may be, days and the actual number of days elapsed.
Section 3.8.    Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
Section 3.9.    Agreement Regarding Interest and Charges.


The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5(a)(i) through (v).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, in each case which are paid or to
be paid by the Borrower in connection with the transactions contemplated by this
Agreement and the other Loan Documents, are charges made to compensate the Agent
or any such Lender for underwriting or administrative services and costs or
losses performed or incurred, and to be performed or incurred, by the Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.
Section 3.10.    Statements of Account.


The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent demonstrable error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.
Section 3.11.    Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)each Defaulting Lender shall be entitled to receive a facility fee under
Section 3.6(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1)


48



--------------------------------------------------------------------------------





the outstanding principal amount of the Revolving Loans funded by it, and (2)
its Commitment Percentage of the stated amount of Letters of Credit for which it
has provided cash collateral;
(b)the Commitment, Revolving Credit Exposure, Bid Rate Loans and New Term Loans
of such Defaulting Lender shall not be included in determining whether the
Requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
12.6); except (i) such Defaulting Lender’s Commitment may not be increased or
extended without its consent and (ii) the principal amount of, or interest or
fees payable on, Loans or Letters of Credit may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
(except as otherwise provided herein) without such Defaulting Lender’s consent;
(c)if any Letter of Credit Liabilities exist at the time such Lender becomes a
Defaulting Lender then:
(i)all or any part of the Letter of Credit Liability of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent (x) each non-Defaulting Lender’s
Revolving Credit Exposure would not exceed its Commitment, and (y) the
conditions set forth in Sections 5.2(a) and (b) are satisfied at such time;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any rights or
remedy available to the Borrower hereunder or under law, within five (5)
Business Days following notice by the Agent, cash collateralize for the benefit
of each applicable Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Liability (after giving effect to any
partial reallocation pursuant to clause (i) above and any cash collateral
provided by the Defaulting Lender) by depositing cash collateral into the
Collateral Account pursuant to Section 10.5 for so long as such Letter of Credit
Liability is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Liability pursuant to clause (ii) above, the Borrower shall not
be required to pay any letter of credit fees to such Defaulting Lender pursuant
to Section 3.6(b) with respect to such Defaulting Lender’s Letter of Credit
Liability during the period such Defaulting Lender’s Letter of Credit Liability
is cash collateralized;
(iv)if the Letter of Credit Liability of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 3.6(b) shall be adjusted in accordance with
such non-Defaulting Lenders’ Commitment Percentages and such fees payable to the
Defaulting Lenders pursuant to Section 3.6(b) shall be reduced accordingly; and
(v)if all or any portion of such Defaulting Lender’s Letter of Credit Liability
is neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Agent or any
other Lender hereunder, all letter of credit fees payable under Section 3.6(b)
with respect to such Defaulting Lender’s Letter of Credit Liability shall be
payable to each applicable Issuing Bank until and to the extent that such Letter
of Credit Liability is reallocated and/or cash collateralized;
(d)so long as any Lender is a Defaulting Lender, the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless they are
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Liability will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 3.11(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 3.11(c)(i) (and such Defaulting
Lender shall not participate therein); and


49



--------------------------------------------------------------------------------





(e)In the event that the Agent, the Borrower and the Issuing Banks each
reasonably determines that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Liabilities of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Bid Rate Loans) as the Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Commitment Percentage and all cash collateral deposited or
then held with respect to such Lender’s Letter of Credit Liability that was
provided by the Borrower shall be delivered to the Borrower; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
(f)Nothing contained in this Section or elsewhere in this Agreement shall be
deemed to reduce the Commitment of any Lender or in any way affect the rights of
Borrower with respect to any Defaulting Lender or, if the Agent is a Defaulting
Lender, the Agent. Except as expressly set forth in this Section 3.11, the
status of any Lender as a Defaulting Lender shall not relieve any other Lender
of its obligations to fund its Commitment or otherwise perform its obligations
in accordance with the provisions of this Agreement.
(g)Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article 10 or otherwise) or received by the Agent from
a Defaulting Lender pursuant to Section 12.3 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks hereunder; third, to cash collateralize the Issuing Banks’
exposure to such Defaulting Lender’s Letter of Credit Liability in accordance
with subsection (c) above; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Revolving Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; fifth, if so determined by the Agent and the
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) cash collateralize the
Issuing Banks’ exposure to such Defaulting Lender’s future Letter of Credit
Liability with respect to future Letters of Credit issued under this Agreement,
in accordance with subsection (c) above; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Revolving Loans or
amounts owing by such Defaulting Lender under Section 2.4(e) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Revolving Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and L/C
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or L/C Disbursements
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Liabilities are held by the Lenders
in accordance with their Commitment Percentages without giving effect to Section
3.11(c)(i). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting


50



--------------------------------------------------------------------------------





Lender or to post cash collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(h)Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under this Section 3.11 in respect of Letters of Credit by a
Defaulting Lender shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Liabilities (including any interest accrued on such obligation) for which the
cash collateral was so provided, prior to any other application of such property
as may otherwise be provided for herein (including, without limitation,
subsection (g) of this Section 3.11).
(i)If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit unless such Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
such Issuing Bank to defease any risk to it in respect of such Lender hereunder.


Section 3.12.    Taxes.


(a)Defined Terms. For purposes of this Section 3.12, “applicable law” includes
FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower under any Loan Document shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it or any Lender for the payment of, any
Other Taxes.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after Borrower’s receipt of written notice of demand therefor
together with a certificate specifying the amount of such payment or liability
and the calculation thereof in reasonable detail (with a copy to the Agent), for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.5(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent


51



--------------------------------------------------------------------------------





to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this paragraph (e).
(f)Evidence of Payments. Within a reasonable time after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.12, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.12(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(ii)    an executed copy of IRS Form W-8ECI;


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower


52



--------------------------------------------------------------------------------





within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form
W‑8BEN‑E; or


(iv)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.12 (including by the payment
of additional amounts pursuant to this Section 3.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) in the event that such indemnified party is
required to


53



--------------------------------------------------------------------------------





repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) to the extent the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to, or to file for or pursue
any refund of Taxes on behalf of, the indemnifying party or any other Person.
(i)Survival. Each party’s obligations under this Section 3.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.


ARTICLE IV. YIELD PROTECTION, ETC.


Section 4.1.    Additional Costs; Capital Adequacy.


(a)If any Regulatory Change shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;
(ii)impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and (x) the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise) and
(y) such Lender, Issuing Bank or other Recipient is generally imposing such
costs or amounts on other borrowers of such Lender, Issuing Bank or other
Recipient in similar circumstances, then the Borrower will pay to such Lender,
such Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, such Issuing Bank or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)If (i) any Lender or Issuing Bank determines that any Regulatory Change
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s


54



--------------------------------------------------------------------------------





or Issuing Bank’s holding company could have achieved but for such Regulatory
Change (taking into consideration such Lender’s or Issuing Bank’s policies and
the policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity) and (ii) such Lender or Issuing Bank is
generally imposing such additional amount or amounts on other borrowers of such
Lender or Issuing Bank in similar circumstances, then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c)A certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Regulatory Change giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Regulatory Change giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
(e)Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any Bid Rate
Loan if the Regulatory Change that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the Bid
Rate Quote pursuant to which such Loan was made.


Section 4.2.    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a borrowing of LIBOR Loans:
(i)the Agent reasonably determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining Adjusted LIBOR or LIBOR or the LIBOR Daily Floating Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or
(ii)the Agent is advised by the Requisite Lenders (or, in the case of a LIBOR
Margin Loan, the Lender that is required to make such Loan) that Adjusted LIBOR
or LIBOR or the LIBOR Daily Floating Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
borrowing for such Interest Period;


then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Notice of
Conversion or Notice of Continuation that requests the conversion of any
Revolving Loan to, or continuation of any Revolving Loan as, a LIBOR Loan or a
LIBOR Daily Loan shall be ineffective, (B) if any Notice of Borrowing requests a
LIBOR Loan or a LIBOR Daily Loan, such borrowing shall be made as a Base Rate
Loan and (C) any request by the Borrower for a LIBOR Margin Loan shall be
ineffective; provided that (x) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for LIBOR Margin
Loans may be made to Lenders that are not affected thereby and (y) if the


55



--------------------------------------------------------------------------------





circumstances giving rise to such notice affect only one Type of Loan, then the
other Types of Loan shall be permitted.


(b)If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which the LIBO Screen Rate may no longer be used for determining
interest rates for loans, then the Agent and the Borrower shall endeavor to
establish an alternate rate of interest to LIBOR and the LIBOR Daily Floating
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 12.6, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Agent shall not have received, within five (5) Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Requisite Lenders stating that such Requisite Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 4.2(b), only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion or Notice of Continuation that
requests the conversion of any Revolving Loan to, or continuation of any
Revolving Loan as, a LIBOR Loan or a LIBOR Daily Loan shall be ineffective,
(y) if any Notice of Borrowing requests a LIBOR Loan or a LIBOR Daily Loan, such
borrowing shall be made as an Base Rate Loan and (z) any request by the Borrower
for a LIBOR Margin Loan shall be ineffective.


Section 4.3.    Illegality.


Notwithstanding any other provision of this Agreement, (i) if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans or LIBOR Daily Loans hereunder, then such Lender shall
promptly notify the Borrower thereof (with a copy to the Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans or LIBOR Daily Loans shall be suspended until such time as
such Lender may again make and maintain LIBOR Loans or LIBOR Daily Loans (in
which case the provisions of Section 4.6 shall be applicable) and (ii) if any
Issuing Bank shall reasonably determine (which determination shall be conclusive
and binding)


56



--------------------------------------------------------------------------------





that it has become unlawful for such Issuing Bank to issue any Letter of Credit,
then such Issuing Bank shall promptly notify the Borrower and the Agent thereof
and such Issuing Bank’s obligation to issue Letters of Credit shall be suspended
until such time as such Issuing Bank may again issue Letters of Credit.
Section 4.4.    Compensation.


Subject to delivery of a statement if requested by the Borrower as permitted
below, the Borrower shall pay to the Agent for the account of each Lender,
within 5 Business Days following the request of such Lender through the Agent,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense (excluding lost profit
and loss of margin) that such Lender reasonably determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan;
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation; or
(c)the assignment of any LIBOR Loan or Bid Rate Loan other than on the last day
of an Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 4.5.
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith. Calculation of all amounts payable to a
Lender under this Section shall be made as though such Lender had actually
funded LIBOR Loans through the purchase of deposits in the relevant market
bearing interest at the rate applicable to such LIBOR Loans in an amount equal
to the amount of the LIBOR Loans and having a maturity comparable to the
relevant Interest Period.
Section 4.5.    Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section  4.3 but the obligation of
the Requisite Lenders shall not have been suspended under such Sections or (c) a
Lender becomes a Defaulting Lender or (d) a Lender does not vote in favor of any
amendment, modification or waiver to the requirements of Section 9.7(c)(i)(y) or
a Default or Event of Default under Section 10.1(m)(i), (ii), or (iii) and the
Requisite Lenders shall have voted in favor of such amendment, modification or
waiver, then, so long as there does not then exist any Default or Event of
Default, the Borrower may either (i) demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment and Loans to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5(b) for a purchase price equal to the aggregate
principal balance of all Loans then owing to the Affected Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be


57



--------------------------------------------------------------------------------





mutually agreed upon by such Affected Lender and Eligible Assignee, or (ii)
solely, with respect to clause (c), pay to the Affected Lender the aggregate
principal balance of the Loans then owing to the Affected Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, whereupon the Loans and Commitment of the Affected Lender shall
be terminated and the Affected Lender shall no longer be a party hereto or have
any rights or obligations hereunder or under any of the other Loan Documents.
Each of the Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Agent, such Affected Lender nor any other Lender be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.12 or 4.1 with respect to periods up to the date of replacement.
Section 4.6.    Treatment of Affected Loans.


If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.3, then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section 4.3, if
such Lender has determined in good faith that it may not lawfully continue to
maintain any LIBOR Loans to the end of the then current Interest Period, then on
such earlier date as such Lender may specify to the Borrower with a copy to the
Agent) (without payment of any amount that Borrower would otherwise be obligated
to pay pursuant to Section 4.4) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Section 4.1 or 4.3 that
gave rise to such Conversion no longer exist:
(a)to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective applicable Commitment Percentages.
Section 4.7.    Change of Lending Office.


Each Lender agrees that it shall use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Section 3.12, 4.1 or 4.3 to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion,


58



--------------------------------------------------------------------------------





except that such Lender shall have no obligation to designate a Lending Office
located in the United States of America.
ARTICLE V. CONDITIONS PRECEDENT


Section 5.1.    Initial Conditions Precedent.


The effectiveness of this Agreement and the obligation of the Lenders to effect
or permit the occurrence of the first Credit Event hereunder, whether as the
making of a Loan or the issuance of a Letter of Credit, is subject to the
following conditions precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:
(i)counterparts of this Agreement executed by each of the parties hereto;
(ii)Revolving Notes (except for any Lender who has requested not to receive a
promissory note), executed by the Borrower, payable to each Lender and complying
with the applicable provisions of Section 2.11;
(iii)the Facility Guaranty executed by the Parent and each other Person that the
Borrower elects to make a Guarantor on the Effective Date;
(iv)an opinion of counsel to the Loan Parties, addressed to the Agent and the
Lenders in form and substance reasonably satisfactory to the Agent;
(v)the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party, or, in the case
of the Parent only, certified by the Secretary or Assistant Secretary of the
Parent;
(vi)a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
(vii)a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party or its constituent partners
or members authorized to execute and deliver the Loan Documents to which such
Loan Party is a party and, in the case of the Borrower, the officers of the
Borrower then authorized to deliver Notices of Borrowing, Bid Rate Quote
Requests, Bid Rate Quote Acceptances, Notices of Continuation and Notices of
Conversion and to request the issuance of Letters of Credit;
(viii)copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
(ix)a certificate from a Responsible Officer of the Parent and the Borrower to
the effect that (x) all representations and warranties of the Loan Parties
contained in the Loan Documents are true, correct and complete in all material
respects and (y) immediately after giving


59



--------------------------------------------------------------------------------





effect to the transactions contemplated by this Agreement, no Default or Event
of Default shall exist;
(x)the Fees then due and payable under Section 3.6, and any other Fees payable
to the Agent, the Titled Agents and the Lenders on or prior to the Effective
Date;
(xi)a Compliance Certificate calculated as of June 30, 2018 (giving pro forma
effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);
(xii)evidence that, simultaneously with the execution of this Agreement, the
Existing Revolving Credit Agreement has been paid in full and that all
commitments thereunder have been irrevocably terminated;
(xiii)(A) all documentation and other information about the Loan Parties as
shall have been reasonably requested by the Agent or any Lender that it shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and (B) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrower at least 10 days prior to the
Effective Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (B) shall be deemed to be
satisfied); and
(xiv)such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request; and
(b)In the good faith judgment of the Agent and the Lenders:
(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status concerning the Parent or its
Subsidiaries since December 31, 2017 that has had or could reasonably be
expected to result in a Material Adverse Effect;
(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Parent, the Borrower or any other Loan Party
to fulfill its obligations under the Loan Documents to which it is a party;
(iii)The Parent, the Borrower and the Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices, as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Parent, the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and
(iv)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.




60



--------------------------------------------------------------------------------





Section 5.2.    Conditions Precedent to All Loans and Letters of Credit.


The obligations of the Lenders to make any Loans and of the Issuing Banks to
issue Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party, shall be true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified by materiality, in all respects) on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. Each Credit Event shall constitute a
certification by the Parent and the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Parent and the Borrower shall be deemed to
have represented to the Agent and the Lenders at the time such Loan is made or
Letter of Credit issued that all conditions to the occurrence of such Credit
Event contained in this Article V have been satisfied.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1.    Representations and Warranties.


In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, each of the Parent and the Borrower
represents and warrants to the Agent and each Lender as follows:
(a)Organization; Power; Qualification. Each of the Parent, the Borrower, the
Subsidiaries and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(b)Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1(b) is a
complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and
(v) whether such Subsidiary is a Significant Subsidiary and/or an Excluded
Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Parent, the Borrower and the Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (ii) all of the issued and outstanding capital stock of


61



--------------------------------------------------------------------------------





each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date, Part II of Schedule 6.1(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.
(c)Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which any Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.
(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound, including, without limitation, the Existing Term Loan
Facilities; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by any Loan
Party.
(e)Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Parent, the Borrower, a Subsidiary or such other Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(f)Title to Properties. As of the Agreement Date, Part I of Schedule 6.1(f) is a
complete and correct listing of all of the real property owned or leased by the
Parent, the Borrower, each other Loan Party and each other Subsidiary. Each such
Person (i) has good, marketable and legal title to, or a valid leasehold
interest in, each Eligible Property owned by such Person and (ii) owns or has a
valid leasehold interest in such Person’s respective other material assets.
(g)Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Parent, the Borrower and
the Subsidiaries, including without limitation, Guarantees of the Parent, the
Borrower and the Subsidiaries, and indicating whether such Indebtedness is
Secured Indebtedness or Unsecured Indebtedness.
(h)Litigation. Except as set forth on Schedule 6.1(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Parent, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Parent, the Borrower, any
Subsidiary or any other Loan Party or any of its respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be


62



--------------------------------------------------------------------------------





expected to have a Material Adverse Effect. There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to the Parent, the Borrower, any Subsidiary or any other Loan Party
which could reasonably be expected to have a Material Adverse Effect.
(i)Taxes. All federal, state and other tax returns of the Parent, the Borrower,
any Subsidiary or any other Loan Party required by Applicable Law to be filed
have been duly filed, and all federal, state and other taxes, assessments and
other governmental charges or levies upon the Parent, the Borrower, any
Subsidiary and each other Loan Party and its respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Parent, the Borrower,
its Subsidiaries or any other Loan Party is under audit. All charges, accruals
and reserves on the books of the Parent, the Borrower and each Subsidiary and
each other Loan Party in respect of any taxes or other governmental charges are
in accordance with GAAP.
(j)Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ending December 31, 2017, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the opinion thereon of
Ernst and Young LLP, and (ii) the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ending June 30,
2018, and the related unaudited consolidated statements of operations, cash
flows and shareholders’ equity of the Parent and its consolidated Subsidiaries
for the fiscal quarter ending on such date. Such financial statements (including
in each case related schedules and notes) present fairly, in all material
respects and in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year‑end audit adjustments). Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or in the notes
thereto, except as referred to or reflected or provided for in said financial
statements.
(k)No Material Adverse Change. Since December 31, 2017, no event, condition,
situation or status concerning the Parent or its Subsidiaries has occurred that
has had or could reasonably be expected to result in a Material Adverse Effect.
Each of the Borrower and the Parent is Solvent. The Parent, the Borrower and the
other Loan Parties, taken as a whole, are Solvent. The Parent and its
Subsidiaries, taken as a whole, are Solvent.
(l)ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.
(m)Not Plan Assets; No Prohibited Transaction. None of the assets of the Parent,
the Borrower, any Subsidiary or any other Loan Party constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and


63



--------------------------------------------------------------------------------





repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.
(n)Absence of Defaults. None of the Parent, the Borrower or any Subsidiary is in
default in any material respect beyond any applicable grace period under its
articles of incorporation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case: (i) constitutes a Default or
an Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by
the Parent, the Borrower, any Subsidiary or any other Loan Party under any
agreement (other than this Agreement) or judgment, decree or order to which the
Parent, the Borrower or any Subsidiary or other Loan Party is a party or by
which the Parent, the Borrower or any Subsidiary or other Loan Party or any of
their respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(o)Environmental Laws. Each of the Parent, the Borrower, the Subsidiaries and
the other Loan Parties has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower is aware
of, or has received notice of any events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Parent, the
Borrower and the Subsidiaries, may interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common‑law
or legal liability, or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material on or from any of the Properties
of the Parent, the Borrower, or any Subsidiary ; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent’s and the Borrower’s knowledge, threatened, against the Parent, the
Borrower or any Subsidiary relating in any way to Environmental Laws.
(p)Investment Company; Etc. None of the Parent, the Borrower, any Subsidiary or
any other Loan Party is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money, otherwise obtain extensions of
credit or repay indebtedness.
(q)Margin Stock. None of the Parent, the Borrower, any Subsidiary or any other
Loan Party is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
(r)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Parent, the Borrower, any Subsidiary or any other Loan Party is a party to any
transaction with an Affiliate.
(s)Intellectual Property. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright or other proprietary right of any other Person
except where the failure to own or have the right to use such Intellectual
Property without known conflict could not reasonably be


64



--------------------------------------------------------------------------------





expected to have a Material Adverse Effect. The Parent, the Borrower, each other
Loan Party and each other Subsidiary have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property. No claim which could reasonably be expected to
have a Material Adverse Effect has been asserted by any Person with respect to
the use of any such Intellectual Property by the Parent, the Borrower, any other
Loan Party or any other Subsidiary, or challenging or questioning the validity
or effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Parent, the Borrower, its Subsidiaries and the other Loan
Parties, does not infringe on the rights of any Person, subject to such claims
and infringements as do not, in the aggregate, give rise to any liabilities on
the part of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t)Business. As of the Agreement Date, the Parent, the Borrower and the other
Subsidiaries are engaged in the business of owning, managing, leasing, acquiring
and making investments in office and industrial properties, together with other
business activities incidental thereto.
(u)Broker’s Fees. No Loan Party is required to pay any broker’s or finder’s fee,
commission or similar compensation with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower or any of its
Subsidiaries ancillary to the transactions contemplated hereby.
(v)Accuracy and Completeness of Information. All written information, reports
and other papers and data (excluding financial projections and other forward
looking statements) furnished to the Agent or any Lender by, on behalf of, or at
the direction of, the Parent, the Borrower, any Subsidiary or any other Loan
Party in connection with, pursuant to or relating in any way to this Agreement,
is true and accurate in all material respects on the date as of which such
information, reports, and other papers and data is stated or certified. All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, the Borrower, any Subsidiary or any other Loan Party in connection
with, pursuant to or relating in any way to this Agreement, present fairly, in
all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year‑end audit
adjustments). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any Subsidiary or any
other Loan Party that have been or may hereafter be made available to the Agent
or any Lender were or will be prepared in good faith based on reasonable
assumptions. As of the Effective Date, no fact is known to the Parent or the
Borrower which has had, or may in the future have (so far as the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders.
(w)REIT Status. The Parent qualified as a REIT in the fiscal year most recently
ended and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Parent to maintain its status as a REIT.
(x)Eligible Properties. As of the Agreement Date, Schedule 6.1(x) is a correct
and complete list of all Eligible Properties. Schedule 6.1(x) sets forth as of
the Agreement Date whether such Eligible Property is a CBD or Urban Infill
Property, an Acquisition Property or a Development Property. Each of the assets
included by the Parent in calculations of Unencumbered NOI satisfies all of the
requirements contained in the definition of “Eligible Property”.
(y)Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and, to the extent they are acting in any capacity in connection with the credit
facility established hereby, agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and, to the knowledge of


65



--------------------------------------------------------------------------------





the Borrower, its directors and, to the extent they are acting in any capacity
in connection with the credit facility established hereby, agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agents of the Borrower
or any Subsidiary to the extent that they are acting in any capacity in
connection with the credit facility established hereby, is a Sanctioned Person.
No Loan, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.
(z)Patriot Act. No Loan Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act or enabling legislation or executive order relating thereto. Neither
any Loan Party nor any of its Subsidiaries is in violation of, and neither the
making of the Loans hereunder nor the use of the proceeds thereof will violate,
(a) the Trading with Enemy Act, (b) any of the foreign assets control
regulations of the United State Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Loan Parties (i) is a blocked person
described in Section 1 of Executive Order 13224 of the President of the United
States or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.
(aa)EEA Financial Institution. No Loan Party is an EEA Financial Institution.


Section 6.2.    Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent or the
Borrower prior to the Agreement Date and delivered to the Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Parent or
the Borrower to the Agent and the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13 and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.


ARTICLE VII. AFFIRMATIVE COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Parent and the Borrower shall
comply with the following covenants:


66



--------------------------------------------------------------------------------





Section 7.1.    Preservation of Existence and Similar Matters.


Except as otherwise permitted under Section 9.7, the Parent and the Borrower
shall, and shall cause each Subsidiary to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.
Section 7.2.    Compliance with Applicable Law.


The Parent and the Borrower shall, and shall cause each Subsidiary to, comply
with all Applicable Laws, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and, to the extent they are
acting in any capacity in connection with the credit facility established
hereby, agents with Anti-Corruption Laws and applicable Sanctions.
Section 7.2.    Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary to, protect and preserve
all of its respective material properties, including, but not limited to, all
material Intellectual Property, and maintain in good repair, working order and
condition all material tangible properties, ordinary wear and tear excepted.
Section 7.3.    Conduct of Business.


The Parent and its Subsidiaries, taken as a whole shall carry on, their
respective businesses as described in Section 6.1(t).
Section 7.5.    Insurance.


In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
Section 7.6.    Payment of Taxes and Claims.


The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which are more than 60 days past due and which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such


67



--------------------------------------------------------------------------------





tax, assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Parent, the
Borrower, such Subsidiary or such other Loan Party, as applicable, in accordance
with GAAP.
Section 7.7.    Visits and Inspections.


The Parent and the Borrower shall, and shall cause each Subsidiary to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent and any Subsidiary with its accountants.
Section 7.8.    Use of Proceeds; Letters of Credit.


The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only including, without limitation, for repayment of
Indebtedness and the payment of dividends. No part of the proceeds of any Loan
or Letter of Credit will be used for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, the Borrower
may use proceeds of the Loans and Letters of Credit to purchase the Parent’s
capital stock and the Borrower’s partnership interests unless (i) such use will
result in a violation of Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System or (ii) such use will require the Agent or any
Lender to file any form or other documentation or take any other action in
compliance with Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System and the Borrower has failed to provide the Agent prior
written notice of such use and to execute, complete and deliver all such forms
and other documentation and to take any other action as may be necessary for
such compliance by the Agent or any Lender. The Borrower will not request any
Loan or Letter of Credit, and the Borrower shall not use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


68



--------------------------------------------------------------------------------





Section 7.9.    Environmental Matters.


The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect. If the
Parent, the Borrower, any Subsidiary or any other Loan Party shall (a) receive
notice that any violation of any Environmental Law may have been committed or is
about to be committed by such Person, (b) receive notice that any administrative
or judicial complaint or order has been filed or is about to be filed against
the Parent, the Borrower, any Subsidiary or any other Loan Party alleging
violations of any Environmental Law or requiring the Parent, the Borrower, any
Subsidiary or any other Loan Party to take any action in connection with the
release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that the Parent, the Borrower, any
Subsidiary or any other Loan Party may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Parent, the Borrower, any Subsidiary or any other Loan
Party. The Parent and the Borrower shall, and shall cause each Subsidiary and
each other Loan Party to, take promptly all actions necessary to prevent the
imposition of any Liens arising out of or related to any Environmental Laws on
(i) any Eligible Property or (ii) any of their other respective properties, if
(solely with respect to this clause (ii)), the imposition of such Lien could
reasonably be expected to cause a Material Adverse Effect.
Section 7.10.    Books and Records.


The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.
Section 7.11.    Further Assurances.


The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary to effectuate the
provisions and intent of this Agreement and the other Loan Documents.
Section 7.12.    New Subsidiaries/Guarantors.


(a)Guarantors. The Borrower may, at its option, cause any Subsidiary that is not
already a Guarantor to become a Guarantor by executing and delivering to the
Agent each of the following items, each in form and substance satisfactory to
the Agent: (i) an Accession Agreement executed by such Subsidiary and (ii) the
items that would have been delivered under Sections 5.1(a)(iv) through (viii)
and (xiii) if such Subsidiary had been a Guarantor on the Effective Date.
(b)Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
(other than the Parent) from the Facility Guaranty so long as: (i) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1; (ii) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
release


69



--------------------------------------------------------------------------------





with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents; and (iii) the Agent shall have received such written request at least
5 Business Days (or such other period as may be acceptable to the Agent) prior
to the requested date of release. Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.


Section 7.13.    REIT Status.


The Parent shall at all times maintain its status as a REIT.
Section 7.14.    Exchange Listing.


The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange, the American Stock
Exchange or another nationally recognized stock exchange located in the United
States and reasonably approved by the Agent or which is the subject of price
quotations in the over‑the‑counter market as reported by the National
Association of Securities Dealers Automated Quotation System.
ARTICLE VIII. INFORMATION


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Parent and the Borrower, as
applicable, shall furnish to each Lender (or to the Agent if so provided below)
at its Lending Office:
Section 8.1.    Quarterly Financial Statements.


Not later than 5 days after the same is filed with the Securities and Exchange
Commission (but in no event later than 60 days after the end of each of the
first, second and third fiscal quarters of the Parent), the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief executive officer or chief financial officer of
the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year‑end audit adjustments).


70



--------------------------------------------------------------------------------





Section 8.2.    Year‑End Statements.


Not later than 5 days after the same is filed with the Securities and Exchange
Commission (but in no event later than 90 days after the end of each fiscal year
of the Parent), the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief executive officer or chief financial officer
of the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the consolidated financial position of the Parent
and its Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of independent certified
public accountants of recognized national standing, whose report shall be
unqualified.
Section 8.3.    Compliance Certificate; Other Reports.


At the time financial statements are furnished pursuant to Sections 8.1 and 8.2,
and within 5 Business Days of the Agent’s reasonable request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit O (a
“Compliance Certificate”) executed by the chief financial officer of the Parent:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Parent was in compliance
with the covenants contained in Section 9.1 and (b) stating that, to the best of
his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Parent and the Borrower with respect to such event,
condition or failure. At the time financial statements are furnished pursuant to
Sections 8.1 and 8.2, the Parent shall also deliver (A) a report, in form and
detail reasonably satisfactory to the Agent, setting forth a statement of Funds
From Operations for the period of four consecutive fiscal periods then ending;
and (B) a report, in form and detail reasonably satisfactory to the Agent,
setting forth a list of all Properties acquired by the Parent, the Borrower and
the Subsidiaries since the date of the delivery of the previous such report,
such list to identify such Property’s name, location, date acquired, acquisition
cost, amount of related mortgage Indebtedness, if any, and the Occupancy Rate
and Net Operating Income for such Property.
Section 8.4.    Other Information.


(a)Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants;
(b)Securities Filings. Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S‑8 or its equivalent),
reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all other
periodic reports which the Parent, the Borrower, any Subsidiary or any other
Loan Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;
(c)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any Subsidiary
or any other Loan Party;
(d)Partnership Information. Promptly upon the mailing thereof to the partners of
the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;


71



--------------------------------------------------------------------------------





(e)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and of which has resulted or could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief executive officer or chief financial officer of the
Parent setting forth details as to such occurrence and the action, if any, which
the Parent or applicable member of the ERISA Group is required or proposes to
take;
(f)Litigation. To the extent the Parent, the Borrower or any Subsidiary is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, the
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of the Parent, the Borrower or any Subsidiary are being audited;
(g)Modification of Organizational Documents. A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement, operating agreement or
other similar organizational documents of the Parent, the Borrower or any other
Loan Party within 15 Business Days after the effectiveness thereof;
(h)Change of Financial Condition or Beneficial Ownership. Prompt notice of (i)
any change in the business, assets, liabilities, financial condition or results
of operations of the Parent, the Borrower or any Subsidiary which has had or
could reasonably be expected to have a Material Adverse Effect or (ii) any
change in the information provided in any Beneficial Ownership Certification
delivered to such Lender that would result in a change to the list of beneficial
owners identified in such certification;
(i)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Parent or the Borrower obtaining knowledge thereof:
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower, any Subsidiary or any
other Loan Party under any Material Contract to which any such Person is a party
or by which any such Person or any of its respective properties may be bound;
(j)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against the Parent, the Borrower, any Subsidiary
or any other Loan Party or any of their respective properties or assets;
(k)Notice of Violations of Law. Prompt notice if the Parent, the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;


72



--------------------------------------------------------------------------------





(l)Other Information. From time to time and promptly upon each request, (i) such
certificates, documents or information regarding the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower or any Subsidiaries as the Agent or any Lender (through
the Agent) may reasonably request and (ii) information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation.


Section 8.5.    Electronic Delivery of Certain Information.


(a)The Parent and the Borrower may deliver documents, materials and other
information required to be delivered pursuant to Article VIII (collectively,
“Information”) in an electronic format acceptable to the Agent by e-mailing any
such Information to an e‑mail address of the Agent as specified to the Borrower
by the Agent from time to time. The Agent shall promptly post such Information
on the Parent’s or the Borrower’s behalf on an internet or intranet website to
which each Lender and the Agent has access, whether a commercial, third-party
website (such as Intralinks or SyndTrak) or any other electronic platform chosen
by the Agent to be its electronic transmission system (the “Platform”). Such
Information shall only be deemed to have been delivered to the Lenders on the
date on which such Information is so posted.
(b)In addition, the Parent and the Borrower may deliver Information required to
be delivered pursuant to Sections 8.1, 8.2, and 8.4(b) and (c) by posting any
such Information to the Parent’s internet website (as of the Agreement Date,
www.piedmontreit.com) or to the website of the Securities and Exchange
Commission (www.sec.gov). Any such Information provided in such manner shall
only be deemed to have been delivered to the Agent or a Lender (i) on the date
on which the Agent or such Lender, as applicable, receives notice from the
Borrower that such Information has been posted and (ii) only if such Information
is publicly available without charge on such website. If for any reason, the
Agent or a Lender either did not receive such notice or after reasonable efforts
was unable to access such website, then the Agent or such Lender, as applicable,
shall not be deemed to have received such Information. In addition to any manner
permitted by Section 12.1, the Borrower may notify the Agent or a Lender that
Information has been posted to such a website by causing an e-mail notification
to be sent to an e‑mail address specified from time to time by the Agent or such
Lender, as applicable. Notwithstanding the foregoing, (i) the Agent and each
Lender is responsible for signing up, and agrees to signup, for e-mail
notifications by selecting "E-mail Alerts" on Parent's Investor Relations
webpage at http//investor.piedmontreit.com and submitting the e-mail address to
which the Agent or such Lender, as the case may be, desires to have e-mail
notifications delivered to the Agent or such Lender and the Agent and each
Lender hereby agree that such e-mail notifications to such e-mail addresses will
satisfy the notification requirements of this subsection (b), and (ii) failure
of the Agent or any Lender to sign up for such e-mail notifications or to keep
such e-mail addresses current shall relieve the Borrower from any obligation to
provide e-mail notifications to the Agent or such Lender in order for the
Information required to be delivered pursuant to Sections 8.1, 8.2, and 8.4(b)
to be deemed to have been delivered by the Borrower by Borrower posting such
Information to the Parent’s internet website.
(c)Notwithstanding anything in this Section to the contrary (i) the Parent and
the Borrower shall deliver paper copies of Information to the Agent or any
Lender that requests the Parent and the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given to the
Borrower by the Agent or such Lender and (ii) in every instance the Parent shall
be required to provide to the Agent a paper original of the Compliance
Certificate required by Section 8.3.
(d)The Parent and the Borrower acknowledge and agree that the Agent may make
Information, as well as any other written information, notices, demands,
reports, data, certificates, documents, instruments, agreements and other
materials relating to the Parent, the Borrower, any


73



--------------------------------------------------------------------------------





Subsidiary or any other Loan Party or any other materials or matters relating to
this Agreement, any of the other Loan Documents or any of the transactions
contemplated by the Loan Documents, in each case to the extent that the Agent’s
communication thereof to the Lenders is otherwise permitted hereunder
(collectively, the “Communications”) available to the Lenders by posting the
same on the Platform. Although the Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time in accordance with customary industry
standards in effect from time to time (including, as of the Effective Date, a
user ID/password authorization system) and the Platform is secured through a
per-deal authorization method whereby each user may access the Platform only on
a deal-by-deal basis, each of the Lenders, each of the Issuing Banks, the Parent
and the Borrower acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure, that the Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and
other risks associated with such distribution. Each of the Lenders, each of the
Issuing Banks, the Parent and the Borrower hereby approves distribution of the
Communications through the Platform and understands and assumes the risks of
such distribution. THE PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE AGENT, ANY CO-LEAD ARRANGER, ANY
DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN
PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE PLATFORM. Each Lender and each Issuing Bank agrees that notice
to it (as provided in the next sentence) specifying that Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Agent in writing (which could be in
the form of electronic communication) from time to time of such Lender’s or
Issuing Bank’s (as applicable) email address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address. Each of the Lenders, each of the Issuing Banks, the
Parent and the Borrower agrees that the Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Platform in accordance with the Agent’s generally applicable document
retention procedures and policies. Nothing herein shall prejudice the right of
the Agent, any Lender or any Issuing Bank to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
(e)The Agent shall have no obligation to request the delivery or to maintain
copies of any of the Information or other materials referred to above, and in no
event shall have any responsibility to monitor compliance by the Parent or the
Borrower with any such requests. Each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such Information or other
materials.




74



--------------------------------------------------------------------------------





Section 8.6.    Public/Private Information.


The Parent and the Borrower will cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Parent or the Borrower to the Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and will designate Information
Materials (a) that are either available to the public or not material with
respect to the Parent, the Borrower and the Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.


ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Parent and the Borrower shall
comply with the following covenants:
Section 9.1.    Financial Covenants.


The Parent shall not permit:
(a)Maximum Leverage Ratio. The ratio of (i) Total Indebtedness (net of, as of
such date of determination, an amount equal to the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Total Indebtedness that matures within 24 months of such date of
determination) to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Parent
shall be deemed to be in compliance with this Section 9.1(a) so long as (1) the
Parent’s failure to comply with the foregoing covenant is in connection with the
Parent’s (or any Consolidated Subsidiary’s) acquisition of a portfolio of
Properties with a purchase price of at least 5.0% of Total Asset Value, (2) such
acquisition is otherwise permitted hereunder, (3) such ratio does not exceed
0.60 to 1.00 for a period of more than four consecutive fiscal quarters and (4)
such ratio has not exceeded 0.60 to 1.00 at any other time during the current
fiscal year of the Parent.
(b)Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for the
period of four consecutive fiscal quarters of the Parent most recently ending to
(ii) Fixed Charges of the Parent for such period, to be less than 1.50 to 1.00
at any time.
(c)Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness
(net of, as of such date of determination, an amount equal to the lesser of (x)
the amount of unrestricted cash and cash equivalents in excess of $30,000,000
and (y) the amount of Secured Indebtedness that matures within 24 months of such
date of determination) of the Parent to (ii) Total Asset Value, to exceed 0.40
to 1.00 at any time.
(d)Minimum Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Parent plus the Parent’s Share of
Unsecured Indebtedness of its Consolidated Subsidiaries and Unconsolidated
Affiliates, to be less than 1.60 to 1.00 at any time.
(e)Minimum Unencumbered Interest Coverage Ratio. The ratio of (i) Unencumbered
NOI for the period of four consecutive fiscal quarters of the Parent most
recently ending to (ii) Unsecured Interest Expense for such period, to be less
than 1.75 to 1.00 at any time.




75



--------------------------------------------------------------------------------





Section 9.2.    Restricted Payments.


If a Default or Event of Default specified in Section 10.1(a) or Section 10.1(b)
exists, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 10.2(a), the Parent
and the Borrower shall not, and shall not permit any Subsidiary to, make any
Restricted Payments to any Person; provided, however, that the Borrower may
declare and make cash distributions to the Parent and its other partners on a
pro rata basis with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.13.
Section 9.3.    Indebtedness.


The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately thereafter and after
giving effect thereto, a Default or Event of Default would be in existence,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.
Section 9.4.    [Reserved].


Section 9.5.    Investments Generally.


The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:
(a)ownership of Equity Interests in Subsidiaries and Unconsolidated Affiliates;
provided that, notwithstanding anything to the contrary contained herein, the
purchase or acquisition of additional Equity Interests in a Subsidiary or
Unconsolidated Affiliate is permitted only so long as immediately prior to such
purchase or acquisition, and after giving effect thereto, no Default or Event of
Default is or would be in existence;
(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case immediately prior to such Investment, and after giving effect thereto,
no Default or Event of Default is or would be in existence;
(c)[reserved];
(d)Investments in Cash Equivalents;
(e)intercompany Indebtedness among the Parent, the Borrower and other Loan
Parties provided that such Indebtedness is permitted by the terms of
Section 9.3;
(f)loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices; and
(g)any other Investment so long as immediately prior to making such Investment,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence.


Section 9.6.    Liens; Negative Pledges; Other Matters.


(a)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of


76



--------------------------------------------------------------------------------





its properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately following the creation, assumption or
incurring of such Lien, a Default or Event of Default would be in existence,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.
(b)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge with respect to any Eligible Property or otherwise if, immediately prior
to entering into, assuming or being bound by such Negative Pledge or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence hereunder.
(c)The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary or a Subsidiary that is not
a Wholly Owned Subsidiary) to: (i) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Parent, the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any Subsidiary; (iii) make loans or advances to the
Parent, the Borrower or any Subsidiary; or (iv) transfer any of its property or
assets to the Parent, the Borrower or any Subsidiary.


Section 9.7.    Merger, Consolidation, Sales of Assets and Other Arrangements.


The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:
(a)any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Subsidiary or any Loan Party (other than
the Parent or the Borrower) so long as:
(i)immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence; and
(ii)in the case of a merger involving a Loan Party or a Subsidiary that owns or
leases an Eligible Property, (x) the Borrower shall have given the Agent and the
Lenders at least 10 Business Days’ prior written notice of such merger, such
notice to include a certification to the effect that immediately after and after
giving effect to such action, no Default or Event of Default is or would be in
existence, (y) if the Subsidiary so merging is a Loan Party and the survivor
entity is to be a Guarantor, the survivor entity shall, if requested by the
Agent, have executed and delivered an assumption agreement in form and substance
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of such Loan Party’s Obligations under the Loan Documents to which it
is a party, and (z) within 30 days of consummation of such merger, the survivor
entity, if a Loan Party delivers to the Agent items of the type referred to in
Sections 5.1(a)(v) through (viii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Agent and still in effect);
(b)the Parent, the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;
(c)a Person may merge with or into the Parent or the Borrower so long as:
(i)the Parent or the Borrower, as the case may be, is the survivor of such
merger, or if the Parent or the Borrower is not the survivor, (w) the survivor
is a Person organized and


77



--------------------------------------------------------------------------------





existing under the laws of the United States of America, any State thereof or
the District of Columbia, (x) the survivor shall expressly assume, pursuant to
an agreement in form satisfactory to the Agent, all obligations of Parent or the
Borrower, as applicable, under the Loan Documents to which it is a party, and
(y) individuals who constituted the Board of Directors of the Parent immediately
prior to such merger constitute a majority of the Board of Directors of the
Parent immediately following such merger;
(ii)immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; and
(iii)the Borrower shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger, such notice to include a
certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Parent or the Borrower);
(d)the Parent, the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves; provided that (1) any such sale, transfer or
disposition of an Eligible Property shall not result in an Event of Default
under Section 9.1, and if an Event of Default has occurred and is continuing,
such sales, transfers or dispositions of Eligible Properties shall only be among
the Borrower and Subsidiaries of the Borrower that meet the requirements of
clause (f) of the definition of Eligible Property, and (2) if an Event of
Default has occurred and is continuing, such sales, transfers or dispositions of
assets other than Eligible Properties shall only be among the Parent, the
Borrower and Wholly Owned Subsidiaries of the Borrower.


Section 9.8.    Fiscal Year.


The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 9.9.    Modifications of Organizational Documents.


The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
Section 9.10.    Transactions with Affiliates.


The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Loan Party), except
(a) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any Subsidiary and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate and (b) transactions solely
among the Parent, the Borrower, other Loan Parties and Wholly Owned
Subsidiaries.
Section 9.11.    ERISA Exemptions.


The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.


78



--------------------------------------------------------------------------------





ARTICLE X. DEFAULT


Section 10.1.    Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.
(b)Default in Payment of Interest and Other Obligations. (i) The Borrower shall
fail to pay when due any interest on any of the Loans, and such failure shall
continue for a period of 5 Business Days or (ii) the Borrower shall fail to pay
when due any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and in each case, such failure shall continue
for a period of ten (10) calendar days after the date on which the Borrower or
such Loan Party receives notice of such failure from the Agent.
(c)Default in Performance. (i) The Borrower or the Parent shall fail to perform
or observe any term, covenant, condition or agreement contained in the second
proviso of Section 2.4(c), Section 7.8, Section 8.1, Section 8.2, Section 8.3,
Section 8.4(i) or in Article IX or (ii) the Borrower, the Parent or any other
Loan Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
date upon which the Borrower has received written notice of such failure from
the Agent.
(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of any Loan Party under this Agreement or under any
other Loan Document, or any amendment hereto or thereto, or in any other writing
or statement at any time furnished or made or deemed made by or on behalf of any
Loan Party to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.
(e)Indebtedness Cross‑Default; Derivatives Contracts.
(i)The Borrower, the Parent or any other Loan Party shall fail to pay when due
and payable, within any applicable grace or cure period, the principal of, or
interest on, any Indebtedness (other than (x) Indebtedness which is Nonrecourse
Indebtedness to the Borrower, the Parent and each other Loan Party, (y) the
Loans and Reimbursement Obligations and (z) Indebtedness in respect of
Derivatives Contracts) having an aggregate outstanding principal amount of
$50,000,000 or more (“Material Indebtedness”);
(ii)(x) the maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (other than as a
result of actions taken by the Borrower, the Parent or a Loan Party in the
ordinary course of business);
(iii)any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or


79



--------------------------------------------------------------------------------





require any such Material Indebtedness to be prepaid or repurchased prior to its
stated maturity; or
(iv)as a result of any Loan Party’s failure to perform or observe any term,
covenant, condition or agreement contained in any Derivatives Contract, such
Derivatives Contract is terminated and the Derivatives Termination Value owed by
such Loan Party as a result thereof is $50,000,000 or more.
(f)Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.
(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Parent, the Borrower, such
Significant Subsidiary or such other Loan Party (including, but not limited to,
an order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.
(h)Litigation; Enforceability. The Parent, the Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Facility Guaranty or any other Loan
Document shall cease to be in full force and effect (except as a result of the
express terms thereof).
(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Parent, the Borrower or any other Loan Party, by
any court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Parent, the Borrower and such other Loan Parties,
$50,000,000 or (B) in the case of an injunction or other non-monetary judgment,
such injunction or judgment could reasonably be expected to have a Material
Adverse Effect.
(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Parent, the Borrower or any other Loan
Party which exceeds, individually or together with all other such warrants,
writs, executions and processes, $50,000,000 in amount and such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period


80



--------------------------------------------------------------------------------





of 30 days; provided, however, that if a bond has been issued in favor of the
claimant or other Person obtaining such warrant, writ, execution or process, the
issuer of such bond shall execute a waiver or subordination agreement in form
and substance satisfactory to the Agent pursuant to which the issuer of such
bond subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party.
(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Liabilities in excess of $50,000,000 shall be filed
under Title IV of ERISA by any member of the ERISA Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Liabilities
in excess of $50,000,000; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any such Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $50,000,000.
(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.
(m)Change of Control/Change in Management.
(i)Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 33% of the total voting power of the then outstanding
voting stock of the Parent;
(ii)During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12‑month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office; or
(iii)The Parent or a Wholly Owned Subsidiary of the Parent shall cease to be the
sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.
(n)An Event of Default under and as defined in any of the Existing Term Loan
Facilities shall occur.


Section 10.2.    Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.
(i)Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1(f) or 10.1(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral


81



--------------------------------------------------------------------------------





Account pursuant to Section 10.5 and (iii) all of the other Obligations (other
than obligations in respect of Derivatives Contracts), including, but not
limited to, the other amounts owed to the Lenders, the Issuing Banks and the
Agent under this Agreement, the Notes or any of the other Loan Documents shall
become immediately and automatically due and payable without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by the Borrower and (B) all of the Commitments, the obligation of the Lenders to
make Loans, and the obligation of the Issuing Banks to issue Letters of Credit
hereunder, shall all immediately and automatically terminate.
(ii)Optional. If any other Event of Default shall exist, the Agent shall, at the
direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 10.5 and (3) all of the other Obligations
(other than obligations in respect of Derivatives Contracts), including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (B) terminate the Commitments, the
obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Banks to issue Letters of Credit hereunder.
(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.
(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Parent, the Borrower and the Subsidiaries, without
notice of any kind whatsoever and without regard to the adequacy of any security
for the Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Parent, the
Borrower and the Subsidiaries and to exercise such power as the court shall
confer upon such receiver.


Section 10.3.    [Reserved].


Section 10.4.    Allocation of Proceeds.


If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:
(a)amounts due the Agent in respect of fees and expenses due under Section 12.2;
(b)amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;
(c)payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;
(d)payments of principal of all other Loans, Reimbursement Obligations and other
Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable


82



--------------------------------------------------------------------------------





to the issued but undrawn amount of an outstanding Letter of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account;
(e)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;
(f)payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
(g)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.


Section 10.5.    Collateral Account.


(a)As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Agent and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section. Amounts shall be deposited into the
Collateral Account as provided in Sections 2.4(c), 2.4(j), 2.8(b), 2.14, 3.11,
10.2(a) and 10.4(f).
(b)Amounts on deposit in the Collateral Account shall be invested and reinvested
by the Agent in such Cash Equivalents as the Agent shall determine in its sole
discretion for the benefit of the parties as set forth in this Section 10.5. All
such investments and reinvestments shall be held in the name of and be under the
sole dominion and control of the Agent for the ratable benefit of the Lenders.
The Borrower irrevocably authorizes Agent to exercise any and all rights of the
Borrower in respect of the Collateral Account and to give all instructions,
directions and entitlement orders in respect thereof as Agent shall deem
necessary or desirable. The Borrower agrees to do such further acts and things,
and to execute and deliver such additional documents as Agent may reasonably
request at any time in connection with the administration or enforcement of its
rights with respect to the Collateral Account. The Agent shall exercise
reasonable care in the custody and preservation of any funds held in the
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Agent accords
other funds deposited with the Agent, it being understood that the Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Collateral Account.
(c)If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.
(d)If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.
(e)So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within
10 Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Collateral Account as exceeds the
aggregate amount of the Letter of Credit Liabilities at such time. In addition
to the foregoing, upon the cancellation and return of any Letter of Credit, so


83



--------------------------------------------------------------------------------





long as no Default or Event of Default exists and to the extent amounts on
deposit in or credited to the Collateral Account exceed the aggregate amount of
the Letter of Credit Liabilities then due and owing to the Issuing Bank with
respect to such Letter of Credit, any amount held in the Collateral Account and
attributable to such Letter of Credit shall be returned to the Borrower within
10 Business Days after the Agent’s receipt of such cancelled and returned Letter
of Credit.
(f)So long as no Default or Event of Default exists, cash collateral (or the
appropriate portion thereof) provided to reduce the Issuing Banks’ exposure to
any Defaulting Lender’s Letter of Credit Liability shall no longer be required
to be held as cash collateral pursuant to this Section 10.5 following (x) the
elimination or reduction of the applicable exposure to a Defaulting Lender’s
Letter of Credit Liability (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Agent that
there exists excess cash collateral, and the Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such cash collateral or portion thereof that was provided by the
Borrower; provided that the Borrower and any Issuing Bank may agree that cash
collateral shall be held to support future anticipated exposure to a Defaulting
Lender’s Letter of Credit Liability or other obligations and such cash
collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(g)The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.


Section 10.6.    Performance by Agent.


If the Borrower, the Parent or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower, the Parent or such Loan Party after
the expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Agent, promptly pay any amount reasonably
expended by the Agent in such performance or attempted performance to the Agent,
together with interest thereon at the applicable Post‑Default Rate from the date
of such expenditure until paid. Notwithstanding the foregoing, neither the Agent
nor any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower, the Parent or any other Loan
Party under this Agreement or any other Loan Document.
Section 10.7.    Rights Cumulative.


The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


ARTICLE XI. THE AGENT


Section 11.1.    Authorization and Action.


Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other


84



--------------------------------------------------------------------------------





Loan Documents as are specifically delegated to the Agent by the terms hereof
and thereof, together with such actions and powers as are reasonably incidental
thereto. Not in limitation of the foregoing, each Lender authorizes and directs
the Agent to enter into the Loan Documents for the benefit of the Lenders. Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Nothing herein shall be construed to deem the Agent a trustee or
fiduciary for any Lender or to impose on the Agent duties or obligations other
than those expressly provided for herein. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. At the request of a Lender, the Agent will forward
to such Lender copies or, where appropriate, originals of the documents
delivered to the Agent pursuant to this Agreement or the other Loan Documents.
The Agent will also furnish to any Lender, upon the request of such Lender, a
copy of any certificate or notice furnished to the Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. The
Agent shall not have any duties or obligations except those expressly set forth
herein. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders (or all of the
Lenders if explicitly required under any provision of this Agreement) have so
directed the Agent to exercise such right or remedy. The Agent may perform any
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the Agent.
The Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Commitments as well as activities as Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. With the exception of Section
11.8 hereof, the provisions of this Article XI are solely for the benefit of the
Agent and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.
Section 11.2.    Agent’s Reliance, Etc.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable to any Lender for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or


85



--------------------------------------------------------------------------------





any other Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Without limiting the generality of the foregoing, the
Agent: (a) may treat the payee of any Note as the holder thereof until the Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to the Agent; (b) may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Parent, the Borrower, any Loan Party or other Persons (except for the
delivery to it of any certificate or document specifically required to be
delivered to it pursuant to Section 5.1) or inspect the property, books or
records of the Parent, the Borrower, any Loan Party or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; (f)
shall incur no liability to any Lender under or in respect of this Agreement or
any other Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties; and (g)
except as expressly set forth herein, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, the Parent or any of their respective Subsidiaries
that is communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Agent and the other Lenders that the Borrower has satisfied the
conditions precedent for initial Loans set forth in Sections 5.1 and 5.2 and
that have not previously been waived by the Requisite Lenders.
Section 11.3.    Notice of Defaults.


The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default (other than an Event of Default under Section
10.1(a) or Section 10.1(b)(i)) unless the Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If the Agent receives such a “notice of default”, the Agent
shall give prompt notice thereof to the Lenders.
Section 11.4.    JPMorgan as Lender.


JPMorgan, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include JPMorgan in each case in its
individual capacity. JPMorgan and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any Affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account


86



--------------------------------------------------------------------------------





for the same to the other Lenders. The Lenders acknowledge that, pursuant to
such activities, JPMorgan or its Affiliates may receive information regarding
the Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.
Section 11.5.    [Reserved].


Section 11.6.    Lender Credit Decision, Etc.


Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys‑in‑fact or other
Affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender. Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
Subsidiaries or any other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the Subsidiaries and other Persons, its review
of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, any other Lender or
counsel to the Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent under this Agreement or any of the other Loan Documents,
the Agent shall have no duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Parent, the Borrower,
any other Loan Party or any other Affiliate thereof which may come into
possession of the Agent, or any of its officers, directors, employees, agents,
attorneys‑in‑fact or other Affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
Section 11.7.    Indemnification of Agent.


Each Lender agrees to indemnify the Agent and its Related Parties (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses, or disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by, or asserted against the Agent (in its
capacity as Agent but not as a Lender) in any way relating to or arising out of
the Loan Documents, any transaction contemplated hereby or thereby or any action
taken or omitted by the Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the


87



--------------------------------------------------------------------------------





extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice. Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out‑of‑pocket expenses (including reasonable counsel fees
of the counsel(s) of the Agent’s own choosing) incurred by the Agent in
connection with the preparation, negotiation, execution, or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent, and/or the Lenders arising under any
Environmental Laws. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Agent for any Indemnifiable Amount following payment by any Lender to the
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Agent shall share such reimbursement on a ratable basis with each Lender making
any such payment.


88



--------------------------------------------------------------------------------





Section 11.8.    Successor Agent.


(a)The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents (i) by the Requisite Lenders (other than the
Lender then acting as Agent) or the Borrower as a result of its gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment upon 30‑days’ prior written notice to the
Agent and (ii) by the Borrower as a result of it being a Defaulting Lender or
meeting the criteria of a Defaulting Lender, in each case under clauses (a)
through (c) of the definition thereof or under clause (d) of the definition
thereof solely as a result of it (and not its direct or indirect parent)
becoming the subject of a Bankruptcy Event or a Bail-In Action, upon 15 days’
prior written notice so long as Agent is still a Defaulting Lender (or meets the
criteria of a Defaulting Lender) under the standards set forth above on the last
day of such 15 day notice period. Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and its Affiliates
that are Qualified Institutions as a successor Agent). If no successor Agent
shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations under the Loan Documents.
Such successor Agent shall, in its capacity as an Issuing Bank, issue letters of
credit in substitution for the Letters of Credit issued by the current Agent, if
any, outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, as an Issuing Bank, in either case, to assume
effectively the obligations of the current Agent, as an Issuing Bank, with
respect to such Letters of Credit. After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XI and Sections 12.2 and 12.9
shall continue to inure to the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by it while it was Agent under the Loan Documents.
(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its intent to resign,
the retiring Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) the Requisite Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Agent for the account of any Person other than the Agent
shall be made directly to such Person and (B) all notices and other
communications required or contemplated to be given or made to the Agent shall
directly be given or made to each Lender and each Issuing Bank.




89



--------------------------------------------------------------------------------





Section 11.9.    Titled Agents.


Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Co-Lead Arranger”, “Book
Manager”, “Syndication Agent” and “Documentation Agent” are solely honorific and
imply no fiduciary responsibility on the part of the Titled Agents to the Agent,
the Borrower or any Lender and the use of such titles does not impose on the
Titled Agents any duties or obligations greater than those of any other Lender
or entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.
Section 11.10.    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the Agent and
not, for the avoidance of doubt, to or for the benefit of the Parent, the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) such Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Agent and not, for the avoidance of doubt, to or for the benefit
of the Parent, the Borrower or any other Loan Party, that the Agent is not a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Agreement


90



--------------------------------------------------------------------------------





(including in connection with the reservation or exercise of any rights by the
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).


ARTICLE XII. MISCELLANEOUS
Section 12.1.    Notices.


Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
If to the Borrower:
Piedmont Operating Partnership, LP
5565 Glenridge Connector, Suite 450
Atlanta, GA 30342
Attn: Chief Financial Officer
Telephone:    (770) 418-8800
Telecopy:    (770) 418-8900
With a copy to:


91



--------------------------------------------------------------------------------





King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Attn: J. Craig Lee, Esq.
Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


With a copy to:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd. NCC  5, Floor 1 
Newark, DE  19713-2107
Attention: Michelle Keesee
and


JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor 
New York, NY 10179
Attention: Yannan Qiu
If to an Issuing Bank:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami
If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Details Form;


92



--------------------------------------------------------------------------------





or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when successfully transmitted during
the hours of 9:00 A.M. and 5:00 P.M. (in the time zone of the recipient thereof)
(any telecopied notice received after 5:00 P.M. in such time zone shall be
effective on the next succeeding day); or (iii) if hand delivered or sent by
overnight courier, when delivered. Notwithstanding the immediately preceding
sentence, all notices or communications to the Agent or any Lender under
Article II shall be effective only when actually received. Neither the Agent nor
any Lender shall incur any liability to any Loan Party (nor shall the Agent
incur any liability to the Lenders) for acting upon any telephonic notice
referred to in this Agreement which the Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to any other Person.
Notices and other communications to the Lenders and the Issuing Banks hereunder
may be delivered or furnished by using Platform pursuant to procedures approved
by the Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
Section 12.2.    Expenses.


The Borrower agrees (a) to pay or reimburse the Agent for all reasonable third
party out-of-pocket costs and expenses incurred in connection with the
preparation, due diligence, administration, initial syndication (and any
subsequent syndication resulting from the Borrower’s election to increase the
Commitments pursuant to Section 2.16), negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent and costs and expenses in
connection with the use of IntraLinks, Inc., SyndTrak or other similar
information transmission systems in connection with the Loan Documents, (b) to
pay or reimburse each Issuing Bank for all reasonable out-of-pocket expenses
incurred by such Issuing Bank in connection with the issuance, amendment,
extension, reinstatement or renewal of any Letter of Credit or any demand for
payment thereunder, (c) to pay or reimburse the Agent and the Lenders for all
their reasonable costs and expenses incurred in connection with the enforcement
or preservation of any rights or any “work-out” under the Loan Documents,
including the reasonable fees and disbursements of their respective counsel
(including the allocated fees and expenses of in-house counsel) and, without
duplication of Section 12.9, any payments in indemnification or otherwise
payable by the Lenders to the Agent pursuant to the Loan Documents,


93



--------------------------------------------------------------------------------





(d) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (e) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their reasonable costs and expenses
incurred in connection with any bankruptcy or other proceeding of the type
described in Section 10.1(f) or 10.1(g), including the reasonable fees and
disbursements of counsel to the Agent and any Lender, whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.
Section 12.3.    Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender, each Affiliate of the Agent
or any Lender, and each Participant, at any time while an Event of Default
exists, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender, an Affiliate
of a Lender or a Participant subject to receipt of the prior written consent of
the Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
any such Affiliate of the Agent or such Lender, or such Participant, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured. If any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of Section 3.11
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agent, the
Issuing Banks and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.
Section 12.4    Litigation; Jurisdiction; Other Matters; Waivers.


(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF


94



--------------------------------------------------------------------------------





ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN AND IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION
(PURSUANT TO §5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE PARENT,
THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.5.    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Agent and the
Lenders and of their respective Affiliates) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion


95



--------------------------------------------------------------------------------





of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than, and the amount of such Commitment (or Loans, if the applicable
Commitment is not then in effect) not subject to such assignment and not
participated by such Lender shall be at least equal to, $5,000,000 unless each
of the Agent and, so long as no Default or Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Bid Rate Loan.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender which Affiliate is a Qualified Institution, or an Approved
Fund which is a Qualified Institution; and
(B)    the consent of the Agent and each Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment.
(iv)Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for each assignment, and the assignee, if it is
not a Lender, shall deliver to the Agent an Administrative Details Form in which
the assignee designates one or more Persons to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Parent and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including federal and
state securities laws.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


96



--------------------------------------------------------------------------------







Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4, 12.2 and 12.9 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
(c)Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower, the Agent or the Issuing Banks, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver of any provision of any Loan Document
described in the second sentence of Section 12.6 that adversely affects such
Participant. Subject to the immediately following subsection (e), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.12,
4.1, 4.4 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.3 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3 as though it were a Lender. Upon request from the Agent
or the Borrower through the Agent, a Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitment, Loans


97



--------------------------------------------------------------------------------





or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.12 and 4.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation or the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant shall not be
entitled to the benefits of Section 3.12 unless such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12(g) as though
it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
(h)Designated Lenders. Any Lender (each, a “Designating Lender”) may at any time
while the Borrower has been assigned an Investment Grade Rating from either S&P
or Moody’s designate one Designated Lender to fund Bid Rate Loans on behalf of
such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding subsections (b) and (d) shall not apply
to such designation. No Lender may designate more than one Designated Lender.
The parties to each such designation shall execute and deliver to the Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Agent will accept such
Designation Agreement and give prompt notice thereof to the Borrower, whereupon
(i) the Borrower shall execute and deliver to the Designating Lender a
Designated Lender Note payable to the order of the Designated Lender, (ii) from
and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right to make
Bid Rate Loans on behalf of its Designating Lender pursuant to Section 2.2 after
the Borrower has accepted a Bid Rate Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Agent and the Lenders for each and every of the obligations
of the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.7 and any sums otherwise payable to the Borrower by the Designated


98



--------------------------------------------------------------------------------





Lender. Each Designating Lender shall serve as the administrative agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding on the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf. The Borrower,
the Agent and the Lenders may rely thereon without any requirement that the
Designated Lender sign or acknowledge the same. No Designated Lender may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Lender. The Borrower, the Lenders and the Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.


Section 12.6.    Amendments.


(a)Subject to Section 4.2(b) and Section 12.6(f), except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, and any term of this Agreement or of any other Loan Document may be
amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).
(b)Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:
(i)increase the amount of the Commitment of any Lender, increase the aggregate
amount of the Commitments of all of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.16) or subject the Lenders to any
additional obligations;
(ii)reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;
(iii)reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;
(iv)modify the definition of the term “Termination Date” (except as contemplated
under Section 2.13) or otherwise postpone any date fixed for any payment of any
principal of, or interest on, any Loans or any other Obligations (including the
waiver of any Default or Event of Default as a result of the nonpayment of any
such Obligations as and when due), or extend the expiration date of any Letter
of Credit beyond the Termination Date;
(v)amend or otherwise modify the provisions of Section 3.2;
(vi)modify the definition of the term “Requisite Lenders” or otherwise modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 if such
modification would have such effect;


99



--------------------------------------------------------------------------------





(vii)release any Guarantor from its obligations under the Facility Guaranty
(except as otherwise permitted under Section 7.12(b));
(viii)amend or otherwise modify the provisions of Section 2.15(a); or
(ix)increase the number of Interest Periods permitted with respect to Loans
under Section 2.6.
(c)Each request by the Borrower for the consent of any Lender to any amendment,
waiver or consent shall be given in the form of a written notice to such Lender,
and (b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement and except for matters that require the consent of all Lenders or
each Lender adversely affected thereby, unless a Lender shall give written
notice to the Agent that it specifically objects to the requested amendment,
waiver or consent within the applicable time period for reply, such Lender shall
be deemed to have conclusively approved of or consented to such amendment,
waiver or consent.
(d)No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.4, Section 3.11 or the obligations of any Issuing Bank under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of such Issuing
Bank.
(e)No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right or power shall operate as a waiver
thereof or otherwise be prejudicial thereto, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of any
steps to enforce such right or power, preclude any other or further exercise of
such right or power or any other right or power. Any Event of Default occurring
hereunder shall continue to exist until such time as such Event of Default is
waived in writing in accordance with the terms of this Section, notwithstanding
any attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.
(f)If the Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement. The Agent shall promptly provide a copy of such amendment to the
Lenders.


Section 12.7.    No Fiduciary Duty, Etc.


Each of the Parent and the Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any


100



--------------------------------------------------------------------------------





other person. The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to the Borrower
with respect thereto.
Each of the Parent and the Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.
In addition, each of the Parent and the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrower may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.
Section 12.8.    Confidentiality.
(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any nationally recognized rating agency or regulatory or
similar authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it, (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under any Loan
Document (or any Derivatives Contract with a Lender or the Agent) or any action
or proceeding relating to any Loan Document (or any such Derivatives Contract)
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any actual or proposed Eligible Assignee or Participant, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Parent or the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, and (i) to the extent such Information (x) becomes


101



--------------------------------------------------------------------------------





publicly available other than as a result of a breach of this Section actually
known by the Agent or such Lender to be a breach of this Section or (y) becomes
available to the Agent, any Lender or any Affiliate of the Agent or any Lender
on a nonconfidential basis from a source other than the Parent or the Borrower,
provided that such source is not actually known by the Agent, such Lender or
such Affiliate of the Agent or any Lender to be bound by, and in violation of, a
confidentiality agreement with the Parent, the Borrower or another Loan Party.
Neither Agent nor any Lender will use, nor will they consent to their respective
Affiliates or such Affiliates’ respective partners, directors, officers,
employees, agents, advisors or other representatives use of, Information
obtained by the Agent or such Lender by virtue of the transactions contemplated
by the Loan Documents or other relationships of the Agent or such Lender with
the Borrower or the Parent in connection with the performance by the Agent or
such Lender of services for other companies, and neither Agent nor any Lender
will furnish any such Information to other companies, in either case, if
prohibited by this Section. Notwithstanding the foregoing, the Agent and each
Lender may disclose any such confidential information, without notice to the
Parent or the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Agent or such Lender or in
accordance with the regulatory compliance policy of the Agent or such Lender. As
used in this Section, the term “Information” means all information received from
the Parent, the Borrower, any other Loan Party or any Subsidiary or Affiliate
relating to any Loan Party or any of their respective businesses, other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent, the Borrower, any other
Loan Party or any Subsidiary or Affiliate and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry, provided
that, in the case of any such information received from the Parent, the
Borrower, any other Loan Party or any Subsidiary or Affiliate after the date
hereof, such information is clearly identified at the time of delivery as
confidential or non-public. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 12.8(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE PARENT AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE PARENT AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE DETAILS FORM
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.


Section 12.9.    Indemnification.




102



--------------------------------------------------------------------------------





(a)The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, and each Related Party of the foregoing Persons
(each referred to herein as an “Indemnified Party”) from and against any and all
of the following (collectively, the “Indemnified Costs”): losses, costs, claims,
damages, liabilities, deficiencies, judgments or reasonable expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Section 3.12 or 4.1) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, mediation, investigation or settlement, consent decree or
other proceeding (the foregoing referred to herein as an “Indemnity Proceeding”)
which is in any way related directly or indirectly to: (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the Subsidiaries; (vii) the fact that the Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any Subsidiary that
violates a sanction enforced by the OFAC; or (x) any violation or non‑compliance
by the Parent, the Borrower or any Subsidiary of any Applicable Law (including
any Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for (A) any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party that are not the result of any act or omission of any
Loan Party.
(b)The Borrower’s indemnification obligations under this Section 12.9 shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether


103



--------------------------------------------------------------------------------





such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9 except to the extent such failure to notify
materially and adversely affects the Borrower.
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.
(d)All out‑of‑pocket fees and expenses of, and all amounts paid to third‑persons
by, an Indemnified Party shall be advanced by the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Borrower
that such Indemnified Party is not entitled to indemnification hereunder, upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
(g)The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10.    Termination; Survival.


At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.4(c) and in respect of
which the Borrower has satisfied the requirements of such Section) have
terminated or expired, (c) none of the Lenders is obligated any longer under
this Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full, this Agreement shall terminate; provided, however, if on the
Termination Date or any other date the Commitments are terminated or reduced to
zero (whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) any Letters of Credit remain outstanding, then the provisions of this
Agreement applicable to the Borrower and the Agent with respect


104



--------------------------------------------------------------------------------





to Letters of Credit, including without limitation, the terms of Section 10.5
and the Borrower’s reimbursement obligation under Section 2.4(e), shall remain
in effect until all such Letters of Credit have expired, have been cancelled or
have otherwise terminated. The indemnities to which the Agent, the Lenders and
the Issuing Banks are entitled under the provisions of Sections 3.12, 4.1, 4.4,
11.7, 12.2 and 12.9 and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4, shall continue in full force and
effect and shall protect the Agent, the Lenders and the Issuing Banks
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 12.11.    Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12.    GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
THEREOF (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).
Section 12.13.    Patriot Act.


The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Loan Parties, which
information includes the name and address of the Borrower and the other Loan
Parties and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with such Act.
Section 12.14.    Counterparts; Electronic Execution.


This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act;


105



--------------------------------------------------------------------------------





provided that nothing herein shall require the Agent to accept electronic
signatures in any form or format without its prior written consent.
Section 12.15.    Obligations with Respect to Loan Parties.


The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the Subsidiaries and the other Loan Parties as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such
Subsidiaries or other Loan Parties.
Section 12.16.     Limitation of Liability.


(a)Neither the Agent nor any Lender, nor any Related Party of the foregoing
Persons shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Parent or the Borrower in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents. Each of the Parent and the Borrower hereby waives, releases, and
agrees not to sue the Agent or any Lender or any Related Party of the foregoing
Persons for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement or any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or financed
hereby. No Indemnified Party referred to in Section 12.9 above shall be liable
for any damages (and the Borrower agrees not to assert any claim for damages)
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent arising from such Indemnified Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
non-appealable judgment.
(b)None of the Parent, the Borrower, any other Loan Party or any Related Party
of the foregoing Persons shall have any liability with respect to, and each of
the Agent and the Lenders hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by the Agent or the Lenders in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. Each of the Agent and the Lenders hereby waives,
releases, and agrees not to sue the Parent, the Borrower or any other Loan Party
or any Related Party of the foregoing Persons for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby. Notwithstanding the
foregoing, nothing in this clause (b) shall relieve the Borrower of any
obligation it may have to indemnify the Agent or a Lender against special,
indirect, consequential or punitive damages required to be paid by such Person
to a third party.


Section 12.17.    Entire Agreement.


This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent


106



--------------------------------------------------------------------------------





oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.
Section 12.18.    Construction.


The Agent, the Parent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Parent, the Borrower
and each Lender.
Section 12.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signatures on Following Pages]






107



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.
PIEDMONT OPERATING PARTNERSHIP, LP
By:
Piedmont Office Realty Trust, Inc., its general partner

By:        
Name:    
Title:    
PIEDMONT OFFICE REALTY TRUST, INC.
By:    
Name:    
Title:    


[Signatures Continued on Next Page]


108



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Lender and as Issuing
Bank






By:    
Name:
Title:


[Signatures Continued on Next Page]


109



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as Lender and as Issuing Bank
By:    
Name:    
Title:    






















[Signatures Continued on Next Page]




110



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Lender and as Issuing Bank
By:    
Name:    
Title:    






















[Signatures Continued on Next Page]


111



--------------------------------------------------------------------------------







SUNTRUST BANK, as Lender and as Issuing Bank
By:    
Name:    
Title:    
























[Signatures Continued on Next Page]


112



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.
By:    
Name:    
Title:    
























[Signatures Continued on Next Page]


113



--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY
By:    
Name:    
Title:    
























[Signatures Continued on Next Page]




114



--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A.
By:    
Name:    
Title:    
























[Signatures Continued on Next Page]


115



--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.
By:    
Name:    
Title:    




















[Signatures Continued on Next Page]




116



--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA
By:    
Name:    
Title:    


















[Signatures Continued on Next Page]




117



--------------------------------------------------------------------------------







BMO HARRIS BANK N.A.
By:    
Name:    
Title:    


















[Signatures Continued on Next Page]




118



--------------------------------------------------------------------------------







TD BANK, N.A.
By:    
Name:    
Title:    


















[Signatures Continued on Next Page]


119



--------------------------------------------------------------------------------







ASSOCIATED BANK, NATIONAL ASSOCIATION
By:    
Name:    
Title:    


















[Signatures Continued on Next Page]


120



--------------------------------------------------------------------------------







FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH
By:    
Name:    
Title:    
























121



--------------------------------------------------------------------------------






Schedule I


Commitments


Lender
 
Commitment


 
 
 
JPMORGAN CHASE BANK, N.A
 
$
55,000,000


PNC BANK, NATIONAL ASSOCIATION
 
$
55,000,000


SUNTRUST BANK
 
$
55,000,000


U.S. BANK NATIONAL ASSOCIATION
 
$
55,000,000


BANK OF AMERICA, N.A.
 
$
34,000,000


BMO HARRIS BANK, N.A.
 
$
34,000,000


BRANCH BANKING AND TRUST COMPANY
 
$
34,000,000


MORGAN STANLEY BANK, N.A.
 
$
34,000,000


TD BANK, N.A.
 
$
34,000,000


THE BANK OF NOVA SCOTIA
 
$
34,000,000


WELLS FARGO BANK, N.A.
 
$
34,000,000


ASSOCIATED BANK, NATIONAL ASSOCIATION
 
$
22,000,000


FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH
 
$
20,000,000


 
 
 
TOTAL
 
$
500,000,000


 
 
 
 
 
 






--------------------------------------------------------------------------------





Schedule 1.1(a)


List of Loan Parties


Borrower:    Piedmont Operating Partnership, LP, a Delaware limited partnership


Parent:        Piedmont Office Realty Trust, Inc., a Maryland corporation





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)] [the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the] [an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] any] Assignor.


A-1

--------------------------------------------------------------------------------





1.
Assignor[s]:
   
 
   
2.
Assignee[s]:
   
 
   
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]


3.
Borrower(s):
Piedmont Operating Partnership, LP
4.
Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
5.
Credit Agreement:
The $500,000,000 Revolving Credit Agreement dated as of September 28, 2018 among
Piedmont Operating Partnership, LP, Piedmont Office Realty Trust, Inc., the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto


6.
Assigned Interest[s]:
 
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loan Assigned
Percentage Assigned of Commitment/Loans
CUSIP Number
 
 
$


 
$




%
 
 
 
$


 
$




%
 



[7.
Trade Date:
__________________]





Effective Date: _____________ ___, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


A-2

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:    
Name:    
Title:    





[NAME OF ASSIGNOR]
By:    
Name:    
Title:    





ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:    
Name:    
Title:    





[NAME OF ASSIGNEE]
By:    
Name:    
Title:    





[Page Break]


A-3

--------------------------------------------------------------------------------





[Consented to and] Accepted:
JPMORGAN CHASE BANK, N.A., as Agent
By:    
Name:    
Title:    





[Consented to:]
[NAME OF RELEVANT PARTY]
By:    
Name:    
Title:    


 







A-4

--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the definition of Eligible
Assignee and Section 12.5(b)(iii), (v) and (vi) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 12.5(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the


A-5

--------------------------------------------------------------------------------





obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date
specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






A-6

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF DESIGNATION AGREEMENT
THIS DESIGNATION AGREEMENT dated as of _______________, 20__ (the “Agreement”)
by and among _____________________________ (the “Lender”),
_______________________ (the “Designated Lender”) and JPMorgan Chase Bank, N.A.,
as Agent (the “Agent”).
WHEREAS, the Lender is a Lender under that certain Revolving Credit Agreement
dated as of September 28, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Piedmont
Operating Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc.,
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto;
WHEREAS, pursuant to Section 12.5(h) of the Credit Agreement, the Lender desires
to designate the Designated Lender as its “Designated Lender” under and as
defined in the Credit Agreement; and
WHEREAS, the Agent consents to such designation on the terms and conditions set
forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Lender hereby designates the Designated Lender, and the Designated Lender
hereby accepts such designation, to have a right to make Bid Rate Loans on
behalf of the Lender pursuant to Section 2.2 of the Credit Agreement. Any
assignment by the Lender to the Designated Lender of rights to make a Bid Rate
Loan shall only be effective at the time such Bid Rate Loan is funded by the
Designated Lender. The Designated Lender, subject to the terms and conditions
hereof, hereby agrees to make such accepted Bid Rate Loans and to perform such
other obligations as may be required of it as a Designated Lender under the
Credit Agreement.
Section 2. Lender Not Discharged. Notwithstanding the designation of the
Designated Lender hereunder, the Lender shall be and remain obligated to the
Borrower, the Agent and the Lenders for each and every of the obligations of the
Lender and the Designated Lender with respect to the Credit Agreement and the
other Loan Documents, including, without limitation, any indemnification
obligations under Section 11.7 of the Credit Agreement and any sums otherwise
payable to the Borrower or the Agent by the Designated Lender.
Section 3. No Representations by Lender. The Lender makes no representation or
warranty and, except as set forth in Section 8 below, assumes no responsibility
pursuant to this Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower, any Subsidiary or any
other Loan Party or the performance or observance by the Borrower or any other
Loan Party of any of its respective obligations under any Loan Document to which
it is a party or any other instrument or document furnished pursuant thereto.


B-1

--------------------------------------------------------------------------------







Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Agent, the Lender, and the other Lenders all of
the representations, warranties and covenants of a Lender under Article XI of
the Credit Agreement. Not in limitation of the foregoing, the Designated Lender
(a) represents and warrants that it (i) is legally authorized to enter into this
Agreement; (ii) is an “accredited investor” (as such term is used in Regulation
D of the Securities Act) and (iii) meets the requirements of a “Designated
Lender” contained in the definition of such term contained in the Credit
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements referred to therein
or delivered pursuant thereto and such other documents and information
(including without limitation the Loan Documents) as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (c)
confirms that it has, independently and without reliance upon the Agent, or any
Affiliate thereof, the Lender or any other Lender and based on such financial
statements and such other documents and information, made its own credit and
legal analysis and decision to become a Designated Lender under the Credit
Agreement; (d) appoints and authorizes the Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms thereof together with
such powers as are reasonably incidental thereto; and (e) agrees that it will
become a party to and shall be bound by the Credit Agreement, the other Loan
Documents to which the other Lenders are a party on the Effective Date (as
defined below) and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Designated Lender. The Designated
Lender also acknowledges that it will, independently and without reliance upon
the Agent, the Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any Note or pursuant to any other obligation. The Designated Lender acknowledges
and agrees that except as expressly required under the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Designated Lender with any credit or other
information with respect to the Borrower, any Subsidiary or any other Loan Party
or to notify the Designated Lender of any Default or Event of Default.
Section 5. Appointment of Lender as Attorney-In-Fact. The Designated Lender
hereby appoints the Lender as the Designated Lender’s agent and
attorney-in-fact, and grants to the Lender an irrevocable power of attorney, to
receive any and all payments to be made for the benefit of the Designated Lender
under the Credit Agreement, to deliver and receive all notices and other
communications under the Credit Agreement and other Loan Documents and to
exercise on the Designated Lender’s behalf all rights to vote and to grant and
make approvals, waivers, consents of amendments to or under the Credit Agreement
or other Loan Documents. Any document executed by the Lender on the Designated
Lender’s behalf in connection with the Credit Agreement or other Loan Documents
shall be binding on the Designated Lender. The Borrower, the Agent and each of
the Lenders may rely on and are beneficiaries of the preceding provisions.


B-2

--------------------------------------------------------------------------------





Section 6. Acceptance by the Agent. Following the execution of this Agreement by
the Lender and the Designated Lender, the Lender will (i) deliver to the Agent a
duly executed original of this Agreement for acceptance by the Agent and (ii)
pay to the Agent the fee, if any, payable under the applicable provisions of the
Credit Agreement whereupon this Agreement shall become effective as of the date
of such acceptance or such other date as may be specified on the signature page
hereof (the “Effective Date”).
Section 7. Effect of Designation. Upon such acceptance and recording by the
Agent, as of the Effective Date, the Designated Lender shall be a party to the
Credit Agreement with a right to make Bid Rate Loans as a Lender pursuant to
Section 2.2 of the Credit Agreement and the rights and obligations of a Lender
related thereto; provided, however, that the Designated Lender shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of the Designated Lender which is not otherwise required to
repay obligations of the Designated Lender which are then due and payable.
Notwithstanding the foregoing, the Lender, as agent for the Designated Lender,
shall be and remain obligated to the Borrower, the Agent and the Lenders for
each and every of the obligations of the Designated Lender and the Lender with
respect to the Credit Agreement.
Section 8. Indemnification of Designated Lender. The Lender unconditionally
agrees to pay or reimburse the Designated Lender and save the Designated Lender
harmless against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed or asserted by any of the parties to the
Loan Documents against the Designated Lender, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Designated Lender hereunder or thereunder,
provided that the Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements if the same results from the Designated
Lender’s gross negligence or willful misconduct.
Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THEREOF (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).
Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof
Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.
Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


B-3

--------------------------------------------------------------------------------





Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.
[Signatures on Following Page]


B-4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.
EFFECTIVE DATE:
LENDER:
[NAME OF LENDER]
By:    _____________________________
Name:    ______________________
Title:    ______________________
DESIGNATED LENDER:
[NAME OF DESIGNATED LENDER]
By:    ____________________________
Name:    _____________________
Title:    _____________________
Accepted as of the date first written above.
AGENT:
JPMORGAN CHASE BANK, N.A., as Agent
By:    ___________________________________________
Name:    ____________________________________
Title:    ____________________________________








B-5

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTICE OF BORROWING
_____________, 20_
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC  5, Floor 1 
Newark, DE  19713-2107
Attention: Michelle Keesee


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby requests
that the Lenders make Revolving Loans to the Borrower in an aggregate principal
amount equal to $_________________.

2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on _______________, 20__.

3.
The Borrower hereby requests that the requested Revolving Loans all be of the
following Type:

[Check one box only]
q
LIBOR Daily Loans
 
q
Base Rate Loans
 
q
LIBOR Loans, each with an initial Interest Period for a duration of:



C-1

--------------------------------------------------------------------------------





[Check one box only]
q
1 month
 
q
2 months (if available)
 
q
3 months
 
q
6 months
 
q
1 year
 
q
_______________________



4.
The proceeds of this borrowing of Revolving Loans will be used for the following
purpose:
    ______________________________________________________________________________________________________________________________________________________________

5.
The Borrower requests that the proceeds of this borrowing of Revolving Loans be
made available to the Borrower by
    __________________________________________.

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article V of the Credit Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time such Revolving Loans are made.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By:    
Name:
Title:







C-2

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTICE OF CONTINUATION
__________, 20_
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC  5, Floor 1 
Newark, DE  19713-2107
Attention: Michelle Keesee
Ladies and Gentlemen:
Reference is made to that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:
1.
The proposed date of such Continuation is ______________, 20__.

2.
The aggregate principal amount of Loans subject to the requested Continuation is
$______________ and was originally borrowed by the Borrower on _____________,
20__.

3.
The portion of such principal amount subject to such Continuation is
$_________________.

4.
The current Interest Period for each of the Loans subject to such Continuation
ends on __________________, 20__.



D-1

--------------------------------------------------------------------------------





5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

[Check one box only]
q
1 month
 
q
2 months (if available)
 
q
3 months
 
q
6 months
 
q
1 year
 
q
__________________
 
q
__________________

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the proposed date of the requested Continuation and after
giving effect thereto, (a) no Default or Event of Default exists or will exist,
and (b) the representations and warranties made or deemed made by the Parent,
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents.
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By:    
Name:    
Title:    





D-2

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF NOTICE OF CONVERSION
_______________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC  5, Floor 1 
Newark, DE  19713-2107
Attention: Michelle Keesee


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
1.
The proposed date of such Conversion is _______________, 20__.

2.
The Loans to be Converted pursuant hereto are currently:

[Check one box only]
q
Base Rate Loans


 
q
LIBOR Daily Loans


 
q
LIBOR Loans

3.
The aggregate principal amount of Loans subject to the requested Conversion is
___________________ and was originally borrowed by the Borrower on
_______________20__.



E-1

--------------------------------------------------------------------------------





4.
The portion of such principal amount subject to such Conversion is
$____________.

5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:

[Check one box only]
q
Base Rate Loans


 
q
LIBOR Daily Loans


 
q
LIBOR Loans, each with an initial Interest Period for a duration of:

[Check one box only]
q
1 month
 
q
2 months (if available)
 
q
3 months
 
q
6 months
 
q
1 year
 
q
_______________________

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party are and shall be
true and correct in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By:    
Name:    
Title:    









E-2

--------------------------------------------------------------------------------






EXHIBIT F
[RESERVED]




F-1



--------------------------------------------------------------------------------






EXHIBIT G
[RESERVED]




G-1



--------------------------------------------------------------------------------






EXHIBIT H
FORM OF BID RATE QUOTE REQUEST
________________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC  5, Floor 1 
Newark, DE  19713-2107
Attention: Michelle Keesee


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
1.
The Borrower hereby requests Bid Rate Quotes for the following proposed Bid Rate
Borrowings:

Borrowing Date
Amount
Type
Interest Period
 
 
 
 
____________, 20__
$____________
______________
_______days



2.
Borrower’s Credit Rating, as applicable, as of the date hereof is:

S&P____________________________________
Moody’s ________________________________


H-1

--------------------------------------------------------------------------------





3.
The proceeds of this Bid Rate Borrowing will be used for the following purpose:

____________________________________________________________________________________
______________________________________________________________________.
4.
After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $______________________________.

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Bid Rate Loans, and after
making such Bid Rate Loans, (a) no Default or Event of Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Agent and the Lenders that all conditions to the making of the requested Bid
Rate Loans contained in Article V of the Credit Agreement will have been
satisfied at the time such Bid Rate Loans are made.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By:    
Name:    
Title:    









H-2

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF BID RATE QUOTE
____________________, ____
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC  5, Floor 1 
Newark, DE  19713-2107
Attention: Michelle Keesee


Ladies and Gentlemen:
Reference is made to that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
In response to Borrower’s Bid Rate Quote Request dated _________, 20__, the
undersigned hereby makes the following Bid Rate Quote(s) on the following terms:
1.
Quoting Lender:_______________________________________

2.
Person to contact at quoting Lender:________________________

3.
The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

Borrowing Date
Amount
Type
Interest Period
Bid Rate
 
 
 
 
 
_________, 20__
$____________
____________
_______ days
________%
_________, 20__
$____________
____________
_______ days
________%
_________, 20__
$____________
____________
_______ days
________%



I-1



--------------------------------------------------------------------------------





The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.
__________________________________________________
[Name of Quoting Lender]
By:    ___________________________________________
Name:    ____________________________________
Title:    ____________________________________




I-2



--------------------------------------------------------------------------------






EXHIBIT J
FORM OF BID RATE QUOTE ACCEPTANCE
____________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC  5, Floor 1 
Newark, DE  19713-2107
Attention: Michelle Keesee


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Borrower hereby accepts the following Bid Rate Quotes relating to Bid Rate Loans
to be made to the Borrower on ___________________, 20__:
Quote Date
Interest Period
Absolute Rate/LIBOR Margin
Quoting Revolving Lender
Amount Accepted
 
 
 
 
 
_________, 20__
____________
_______%
_____________
$__________
_________, 20__
____________
_______%
_____________
$__________
_________, 20__
____________
_______%
_____________
$__________



The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Bid Rate Loans, and after
making such Bid Rate Loans, (a) no Default or Event of Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects


J-1



--------------------------------------------------------------------------------





on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents. In addition, the Borrower certifies to
the Agent and the Lenders that all conditions to the making of the requested Bid
Rate Loans contained in Article V of the Credit Agreement will have been
satisfied at the time such Bid Rate Loans are made.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.
PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By:    
Name:    
Title:    









J-2



--------------------------------------------------------------------------------






EXHIBIT K
FORM OF REVOLVING NOTE
$________________    _______________, 20_
FOR VALUE RECEIVED, the undersigned, PIEDMONT OPERATING PARTNERSHIP, LP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of _______________ (the
“Lender”), in care of JPMorgan Chase Bank, N.A., as Agent (the “Agent”) at
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY 10179,
or at such other address as may be specified in writing by the Agent to the
Borrower, the principal sum of ___________________ AND ____/100 DOLLARS
($___________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Revolving Loans made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.
The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.
This Note is one of the Revolving Notes referred to in the Revolving Credit
Agreement dated as of September 28, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Piedmont Office Realty Trust, Inc., the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Agent, and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THEREOF
(OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW OF THE
STATE OF NEW YORK).
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


K-1



--------------------------------------------------------------------------------





Time is of the essence for this Note.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.


PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By:    
Name:
Title:







K-2



--------------------------------------------------------------------------------





SCHEDULE OF REVOLVING LOANS
This Note evidences Revolving Loans made under the within-described Credit
Agreement of the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:


Date of Loan
 
Principal Amount of  
Loan
 
Amount
Paid or  
Prepaid
 
Unpaid
Principal 
Amount
 
Notation 
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







K-3



--------------------------------------------------------------------------------






EXHIBIT L
FORM OF BID RATE NOTE
_________________, 20__
FOR VALUE RECEIVED, the undersigned, PIEDMONT OPERATING PARTNERSHIP, LP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of __________________ (the
“Lender”), in care of JPMorgan Chase Bank, N.A., as Agent (the “Agent”) to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY 10179,
or at such other address as may be specified in writing by the Agent to the
Borrower, the aggregate unpaid principal amount of Bid Rate Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Bid Rate Loan, at such
office at the rates and on the dates provided in the Credit Agreement.
The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.
This Note is one of the Bid Rate Notes referred to in the Revolving Credit
Agreement dated as of September 28, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Piedmont Office Realty Trust, Inc., the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Agent, and the other parties thereto, and evidences Bid Rate Loans made by the
Lender thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.
Except as permitted by Section 12.5 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THEREOF
(OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW OF THE
STATE OF NEW YORK).
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.


L-1



--------------------------------------------------------------------------------





Time is of the essence for this Note.
IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.


PIEDMONT OPERATING PARTNERSHIP, LP
By: Piedmont Office Realty Trust, Inc., its general partner


By:    
Name:
Title:





L-2



--------------------------------------------------------------------------------





SCHEDULE OF BID RATE LOANS
This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:
Date of Loan
 
Principal Amount of Loan
 
Interest Rate
 
Maturity Date of Loan
 
Amount
Paid or  
Prepaid
 
Unpaid
Principal 
Amount
 
Notation 
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







L-3



--------------------------------------------------------------------------------






EXHIBIT M-1
Form of U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of September
28, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__




M-1-1



--------------------------------------------------------------------------------






EXHIBIT M-2
Form of U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of September
28, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__




M-2-1



--------------------------------------------------------------------------------






EXHIBIT M-3
Form of U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of September
28, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__


M-3-1



--------------------------------------------------------------------------------






EXHIBIT M-4
Form of U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of September
28, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP,
a Delaware limited partnership (the “Borrower”), Piedmont Office Realty Trust,
Inc., a Maryland corporation (the “Parent”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Agent (the “Agent”) and the other parties thereto.
Pursuant to the provisions of Section 3.12(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__


M-4-1



--------------------------------------------------------------------------------






EXHIBIT N
[RESERVED]




N-1



--------------------------------------------------------------------------------






EXHIBIT O
FORM OF COMPLIANCE CERTIFICATE
______________, 20__
JPMorgan Chase Bank, N.A., as Administrative Agent
500 Stanton Christiana Rd. NCC 5, Floor 1 
Newark, DE  19713-2107
Attention: Ali Zigami


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
383 Madison Avenue, 24th Floor 
New York, NY 10179
Attention: Yannan Qiu


Each of the Lenders Party to the Credit
   Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”) and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders (not in his/her individual capacity but
solely as an officer of the Parent) as follows:
(1)    The undersigned is the ______________________ of the Parent.
(2)    The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.
(3)    To the best of the undersigned’s knowledge, information and belief after
due inquiry, no Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure].


O-1



--------------------------------------------------------------------------------





(4)    The representations and warranties made or deemed made by the Parent, the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.
(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent, the Borrower and its Subsidiaries were
in compliance with the covenants contained in Section 9.1 of the Credit
Agreement.
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


   
Name:    
Title:    







O-2



--------------------------------------------------------------------------------





Schedule 1
[Calculations to be Attached]






O-3



--------------------------------------------------------------------------------






EXHIBIT P
FORM OF FACILITY GUARANTY
THIS FACILITY GUARANTY (this “Guaranty”) dated as of September 28, 2018,
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of (a) JPMorgan Chase Bank, N.A., in its capacity as Agent (the “Agent”)
for the Lenders under that certain Revolving Credit Agreement dated as of
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Piedmont Operating
Partnership, LP (the “Borrower”), Piedmont Office Realty Trust, Inc. (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, or, with respect to the Persons becoming a
party hereto after the date hereof, continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans and
the Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the


P-1



--------------------------------------------------------------------------------





Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.
Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any of
the following (whether or not such Guarantor consents thereto or has notice
thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
(c)    any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


P-2



--------------------------------------------------------------------------------





(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;
(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent or the
Lenders, regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Agent or any Lender;
(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;
(1)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or
(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).
Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Guarantor or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.


P-3



--------------------------------------------------------------------------------





Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.
Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.
Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.
Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guarantied Obligations, and the Agent or
such Lender repays all or part of said amount by reason of (a) any judgment,
decree or order of any court or administrative body of competent jurisdiction,
or (b) any settlement or compromise of any such claim effected by the Agent or
such Lender with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent or such Lender for the amounts so repaid or recovered to the same
extent as if such amount had never originally been paid to the Agent or such
Lender.
Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the Agent as
collateral security for any Guarantied Obligations existing.


P-4



--------------------------------------------------------------------------------





Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.
Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
any of their respective Affiliates, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Lender or an
Affiliate of a Lender subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
or any Affiliate of the Agent or such Lender, to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.
Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for


P-5



--------------------------------------------------------------------------------





which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent and
the Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Parent, the Borrower
and the other Guarantors, and of all other circumstances bearing upon the risk
of nonpayment of any of the Guarantied Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Agent nor any of the Lenders shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.
Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THEREOF (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).
SECTION 17. WAIVER OF JURY TRIAL.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND, IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY


P-6



--------------------------------------------------------------------------------





MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.
Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms or, as to any Guarantor, until such Guarantor is
released in accordance with Section 7.12(b) of the Credit Agreement.
Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any


P-7



--------------------------------------------------------------------------------





Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8 of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Agent or any Lender to any Assignee or Participant (or
any prospective Assignee or Participant) of any financial or other information
regarding the Parent, the Borrower or any Guarantor. No Guarantor may assign or
transfer its rights or obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.
Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT, SUBJECT TO THE PROVISIONS OF SECTION 14 HEREOF, IT IS LIABLE FOR THE FULL
AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF THE OBLIGATIONS AND
LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefore, provided that such demand is received by such Guarantor prior to
10:00 a.m. on such date (if any such demand is received after 10:00 a.m. on such
date, such payment shall be made not later than 2:00 p.m. on the immediately
following Business Day).
Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when successfully
transmitted during the hours of 9:00 a.m. and 5:00 p.m. (in the time zone of the
recipient thereof (any telecopied notice received after 5:00 p.m. in such time
zone shall be effective on the next succeeding day); or (iii) if hand delivered
or sent by overnight courier, when delivered; provided, however, that any notice
of a change of address for notices shall not be effective until received.
Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


P-8



--------------------------------------------------------------------------------





Section 28. Limitation of Liability.
(a)    Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent’s or any Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.
(b)    No Guarantor nor any Affiliate, officer, director, employee, attorney, or
agent thereof shall have any liability with respect to, and each of the Agent
and the Lenders hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Agent or the Lenders in connection with, arising out
of, or in any way related to, this Guaranty or any of the other Loan Documents,
or any of the transactions contemplated by this Guaranty, the Credit Agreement
or any of the other Loan Documents. Each of the Agent and the Lenders hereby
waives, releases, and agrees not to sue any Guarantor or any of their respective
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by the Credit Agreement or
financed hereby.
Section 29. Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


P-9



--------------------------------------------------------------------------------





(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.




[Signature on Next Page]


P-10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above


PIEDMONT OFFICE REALTY TRUST, INC.
By:    
Name:
Title:





[OTHER GUARANTORS]
By:    
Name:
Title:





Address for Notices:


c/o Piedmont Operating Partnership, LP
5565 Glenridge Connector, Suite 450
Atlanta, GA 30342
Attn: Chief Financial Officer
Telephone:    (770) 418-8800
Telecopy:    (770) 418-8900


With a copy to:
King & Spalding LLP (US)
1180 Peachtree Street
Atlanta, GA 30309
Attn: J. Craig Lee, Esq.









ANNEX I
FORM OF ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT dated as of ____________, 20__, executed and delivered
by ________________, a __________________ (the “New Guarantor”), in favor of (a)


P-11



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A., in its capacity as Agent (the “Agent”) for the
Lenders under that certain Revolving Credit Agreement dated as of September 28,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Piedmont Operating Partnership, LP
(the “Borrower”), Piedmont Office Realty Trust, Inc. (the “Parent”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders.
WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;
WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;
WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Facility Guaranty dated as of September 28, 2018
(as amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Parent and each Subsidiary of the Borrower a party
thereto in favor of the Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty), subject
to the provisions of Section 14 of the Guaranty;
(b)    makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and
(c)    consents and agrees to each provision set forth in the Guaranty.


P-12



--------------------------------------------------------------------------------





SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW THEREOF (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).
Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.


[Signatures on Next Page]


P-13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]
By:    
Name:
Title:





Address for Notices:
c/o Piedmont Operating Partnership, LP
5565 Glenridge Connector, Suite 450
Atlanta, GA 30342
Attn: Chief Financial Officer
Telephone:    (770) 418-8800
Telecopy:    (770) 418-8900


With a copy to:
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Attn: J. Craig Lee, Esq.





Accepted:
JPMORGAN CHASE BANK, N.A., as Agent
By:    
Name:
Title:









P-14

